Exhibit 10.14

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

EFFECTIVE AS OF May 1, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS

     3   

ARTICLE 2 OFFICES AND STATUTORY AGENT

     13   

        2.1

   REGISTERED OFFICE AND STATUTORY AGENT      13   

        2.2

   PRINCIPAL EXECUTIVE OFFICE      14   

        2.3

   BUSINESS      14   

ARTICLE 3 MEMBERS; CLASSES; VOTING RIGHTS; MEETINGS OF MEMBERS

     14   

        3.1

   MEMBERS      14   

        3.2

   CLASSES OF MEMBERS      14   

        3.3

   DUTIES OF MEMBERS      14   

        3.4

   VOTING RIGHTS      14   

        3.5

   PLACE OF MEETINGS      15   

        3.6

   MEETINGS OF MEMBERS; NOTICE OF MEETINGS      15   

        3.7

   QUORUM      15   

        3.8

   WAIVER OF NOTICE      15   

        3.9

   ACTION BY MEMBERS WITHOUT A MEETING      16   

ARTICLE 4 BOARD OF DIRECTORS

     16   

        4.1

   GENERAL      16   

        4.2

   NUMBER AND CLASSES OF DIRECTORS      17   

        4.3

   ELECTION AND REMOVAL OF DIRECTORS      17   

        4.4

   VACANCIES; RESIGNATIONS, REPLACEMENTS      18   

        4.5

   TERM      18   

        4.6

   COMPENSATION OF DIRECTORS      18   

        4.7

   FIDUCIARY DUTIES OF DIRECTORS      18   

        4.8

   LIMITATION OF LIABILITY      18   

ARTICLE 5 MEETINGS OF BOARD OF DIRECTORS

     19   

        5.1

   PLACE OF MEETINGS      19   

        5.2

   MEETINGS OF DIRECTORS      19   

        5.3

   QUORUM; ALTERNATES; PARTICIPATION IN MEETINGS BY CONFERENCE TELEPHONE
PERMITTED; VOTE REQUIRED FOR ACTION      19   

        5.4

   WAIVER OF NOTICE; CONSENT TO MEETING      20   

        5.5

   ACTION BY BOARD OF DIRECTORS WITHOUT A MEETING      20   

        5.6

   COMMITTEES AND SUBCOMMITTEES      20   

ARTICLE 6 OFFICERS

     21   

        6.1

   GENERAL      21   

        6.2

   APPOINTMENT AND REMOVAL      21   

        6.3

   CHIEF EXECUTIVE OFFICER AND PRESIDENT      21   

 

i



--------------------------------------------------------------------------------

        6.4    VICE PRESIDENTS    21  

        6.5

   SECRETARY      21   

        6.6

   CHIEF FINANCIAL OFFICER      22   

        6.7

   TERM      22   

ARTICLE 7 OPERATIONAL MATTERS

     22   

        7.1

   BOARD OF DIRECTOR APPROVAL      22   

        7.2

   STRATEGIC AND BUSINESS PLANS; REPORTS      24   

ARTICLE 8 CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS

     25   

        8.1

   CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS      25   

        8.2

   ADDITIONAL CAPITAL CONTRIBUTIONS      26   

        8.3

   WITHDRAWAL OR REDUCTION OF CAPITAL CONTRIBUTIONS      26   

        8.4

   NO RETURN ON OR OF CAPITAL CONTRIBUTIONS      26   

        8.5

   CAPITAL ACCOUNTS      26   

        8.6

   LOANS BY MEMBERS TO THE COMPANY      27   

        8.7

   TREATMENT OF CERTAIN INDEMNITY PAYMENTS      28   

        8.8

   TREATMENT OF CERTAIN DEFERRED CAPITAL CONTRIBUTIONS      28   

        8.9

   SPECIAL RULE      29   

        8.10

   APPLICATION OF THE BASKET, TAX BASKET AMOUNT AND CAP      29   

ARTICLE 9 ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS; TAX AND ACCOUNTING
MATTERS

     29   

        9.1

   ALLOCATIONS      29   

        9.2

   DISTRIBUTIONS      33   

        9.3

   ACCOUNTING MATTERS      36   

        9.4

   TAX STATUS AND RETURNS      36   

        9.5

   754 ELECTION AND OTHER TAX ELECTIONS      36   

        9.6

   TAX MATTERS PARTNER      36   

ARTICLE 10 RESTRICTIONS ON TRANSFER

     37   

        10.1

   TRANSFER OF INTERESTS      37   

        10.2

   CONDITIONS OF TRANSFER      37   

        10.3

   ADMISSION OF SUBSTITUTE MEMBER      37   

        10.4

   EFFECT OF TRANSFER WITHOUT APPROVAL      38   

        10.5

   LIABILITY FOR BREACH      38   

        10.6

   PERMITTED TRANSFERS SUBJECT TO RIGHT OF FIRST REFUSAL      38   

        10.7

   PERMITTED TRANSFERS AMONG WHOLLY-OWNED AFFILIATES      40   

        10.8

   TRANSFERS OF EQUITY INTERESTS IN A MEMBER      40   

        10.9

   CREDIT RATINGS BUY-OUT OPTION      40   

        10.10

   BUY-OUT OPTION UPON CHANGE OF CONTROL      43   

        10.11

   CLOSING OF BUY-OUT OPTION EXERCISES      44   

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 COMPETITION    45  

        11.1

   GENERAL      45   

        11.2

   RESOLUTION OF COMPETITIVE CONFLICTS      46   

ARTICLE 12 TERM AND DISSOLUTION

     47   

        12.1

   TERM      47   

        12.2

   DISSOLUTION      47   

        12.3

   LIQUIDATION.      47   

        12.4

   LIABILITIES      48   

        12.5

   SETTLING OF ACCOUNTS      48   

        12.6

   DISTRIBUTION OF PROCEEDS      48   

        12.7

   CERTIFICATE OF CANCELLATION      49   

ARTICLE 13 INDEMNIFICATION

     49   

        13.1

   INDEMNIFICATION: PROCEEDING OTHER THAN BY COMPANY      49   

        13.2

   INDEMNIFICATION: PROCEEDING BY COMPANY      49   

        13.3

   MANDATORY ADVANCEMENT OF EXPENSES      50   

        13.4

   EFFECT AND CONTINUATION      50   

        13.5

   INSURANCE AND OTHER FINANCIAL ARRANGEMENTS.      51   

        13.6

   NOTICE OF INDEMNIFICATION AND ADVANCEMENT      52   

        13.7

   REPEAL OR MODIFICATION      52   

ARTICLE 14 INSPECTION OF COMPANY RECORDS; ANNUAL AND OTHER REPORTS

     52   

        14.1

   RECORDS TO BE KEPT      52   

        14.2

   ACCESS TO COMPANY INFORMATION      52   

        14.3

   ANNUAL AND QUARTERLY REPORTS      53   

ARTICLE 15 DEFAULTS AND REMEDIES

     53   

        15.1

   DEFAULTS      53   

        15.2

   REMEDIES      53   

        15.3

   NO WAIVER      53   

ARTICLE 16 MISCELLANEOUS

     54   

        16.1

   AMENDMENTS      54   

        16.2

   REPRESENTATION OF SHARES OF COMPANIES OR INTERESTS IN OTHER ENTITIES      54
  

        16.3

   SEAL      54   

        16.4

   ACTIONS BY CLASS P MEMBERS AND CLASS C MEMBERS      54   

        16.5

   ENTIRE AGREEMENT      54   

        16.6

   THIRD PARTIES      55   

        16.7

   GOVERNING LAW; JURISDICTION AND FORUM; WAIVER OF JURY TRIAL      55   

        16.8

   COUNTERPARTS      55   

        16.9

   TITLES AND SUBTITLES; FORM OF PRONOUNS; CONSTRUCTION AND DEFINITIONS      56
  

        16.10

   DELAWARE LIMITED LIABILITY COMPANY ACT PREVAILS      56   

 

iii



--------------------------------------------------------------------------------

        16.11    SEVERABILITY    56  

        16.12

   EFFECTIVE DATES OF AMENDMENTS      56   

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is made and
entered into effective as of May 1, 2012, by and among Chevron Corporation
(formerly ChevronTexaco Corporation, a Delaware corporation (“Chevron”),
Phillips 66, a Delaware corporation (“Phillips 66”), Phillips 66 Company, a
Delaware corporation (“Phillips 66 Company”), WesTTex 66 Pipeline Company, a
Delaware corporation (“WesTTex 66”), Phillips Chemical Holdings Company
(formerly Drilling Specialties Co.), a Delaware corporation (“Chemical
Holdings”) and Chevron U.S.A. Inc., a Pennsylvania corporation (“CUSA,” or the
“Initial Chevron Member”).

W I T N E S S E T H:

WHEREAS, on May 23, 2000, a Certificate of Formation (the “Certificate”) for
Chevron Phillips Chemical Company LLC (the “Company”), a limited liability
company organized under the laws of the State of Delaware, was filed with the
Secretary of State of the State of Delaware; and

WHEREAS, the Initial Chevron Member and ConocoPhillips Company (formerly
Phillips Petroleum Company), a Delaware corporation (“Phillips,” or the “Initial
Phillips Member”), entered into the original Limited Liability Company Agreement
of the Company (the “Original LLC Agreement”) on May 23, 2000; and

WHEREAS, on July 1, 2000, Chemical Holdings, WesTTex 66, Phillips Petroleum
International Corporation, a Delaware corporation (“PPIC”), the Initial Chevron
Member, the Initial Phillips Member, and others entered into an Amended and
Restated Limited Liability Company Agreement (the “Amended & Restated LLC
Agreement”) that amended and restated the Original LLC Agreement in its
entirety; and

WHEREAS, the Amended & Restated LLC Agreement was amended, effective as of
July 1, 2000, by Amendment No. 1 to the Amended and Restated Limited Liability
Company Agreement of Chevron Phillips Chemical Company (“Amendment No. 1 to the
Amended & Restated LLC Agreement”); and

WHEREAS, effective as of July 1, 2002, Chevron, Chemical Holdings, WesTTex 66,
PPIC, the Initial Chevron Member and the Initial Phillips Member entered into a
Second Amended and Restated Limited Liability Company Agreement (the “Second
Amended & Restated LLC Agreement”) that amended and restated the Amended &
Restated LLC Agreement in its entirety; and

WHEREAS, the Second Amended & Restated LLC Agreement was amended, effective as
of September 30, 2007, by Consent and First Amendment to the Second Amended and
Restated Limited Liability Company Agreement of Chevron Phillips Chemical
Company LLC; and



--------------------------------------------------------------------------------

WHEREAS, the Second Amended & Restated LLC Agreement was amended, effective as
of November 11, 2011, by Second Amendment to the Second Amended and Restated
Limited Liability Company Agreement of Chevron Phillips Chemical Company LLC;
and

WHEREAS, a letter agreement was entered into as of November 11, 2011, by and
among Phillips, PPIC, WesTTex 66, Chemical Holdings and CUSA with respect to
certain matters relating to Tax Distributions (as defined below); and

WHEREAS, the Second Amended & Restated LLC Agreement was amended, effective as
of February 10, 2012, by Third Amendment to the Second Amended and Restated
Limited Liability Company Agreement of Chevron Phillips Chemical Company LLC;
and

WHEREAS, the Second Amended & Restated LLC Agreement was amended, effective as
of April 26, 2012, by Fourth Amendment to the Second Amended and Restated
Limited Liability Company Agreement of Chevron Phillips Chemical Company LLC to
reflect the admission of Phillips 66 Company as a substitute Member; and

WHEREAS, ConocoPhillips, a Delaware corporation (“ConocoPhillips”), separated
certain of its businesses, via a series of transactions including a contribution
of certain assets and entities to Phillips 66 or its Subsidiaries, followed by a
distribution of all of the stock of Phillips 66 to ConocoPhillips’ stockholders
(the “Spin-off”); and

WHEREAS, in connection with the Spin-off, (i) PPIC transferred its 10.62%
Membership Interest to Phillips, increasing Phillips’ Percentage Interest to
47.54%, (ii) Phillips formed Phillips 66 Company as a wholly-owned Subsidiary
and contributed its 47.54% Membership Interest to Phillips 66 Company together
with Phillips’ equity interests in WesTTex 66 and Chemical Holdings,
(iii) Phillips distributed its equity interest in Phillips 66 Company to
ConocoPhillips, (iv) ConocoPhillips contributed its equity interest in Phillips
66 Company to Phillips 66 at which time Phillips 66 was a wholly-owned
Subsidiary of ConocoPhillips and (v) ConocoPhillips distributed all the stock of
Phillips 66 to ConocoPhillips’ stockholders (collectively, the “Phillips 66
Transfer”); and

WHEREAS, pursuant to Section 16.1(a) of the Second Amended & Restated LLC
Agreement, the Members desire to amend and restate the Second Amended & Restated
LLC Agreement in its entirety to reflect the Phillips 66 Transfer and to make
certain other revisions to the Second Amended & Restated LLC Agreement.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, the Members by this Agreement set forth the limited liability
company agreement for the Company under the Delaware Limited Liability Company
Act (6 Del.C. ss. 18-101 et seq., the “Act”) upon the following terms and
conditions:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement without other definition shall, unless
expressly stated otherwise, have the meanings specified in this Article 1.

“Act” has the meaning set forth in the Recitals hereto.

“Adjusted Capital Account Balance” means each Member’s Capital Account,
increased by the amount of such Member’s share of “minimum gain” and “partner
nonrecourse debt minimum gain” as such terms are defined in Treasury Regulation
1.704-2 and such other amounts as such Member is unconditionally obligated to
contribute hereunder.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a) Credit such Capital Account by any amounts which such Member is obligated to
restore pursuant to this Agreement (including any note obligations) or is deemed
to be obligated to restore pursuant to the penultimate sentence of each of
sections 1.704-2(i)(5) and 1.704-2(g)(1) of the Income Tax Regulations; and

(b) Debit such Capital Account by the items described in sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Income Tax Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of section 1.704-1(b)(2)(ii)(d) of the Income Tax
Regulations and shall be interpreted consistently therewith.

“Adjusted Taxable Income” means, for a Fiscal Year, Fiscal Quarter or other
period, the federal taxable income allocated by the Company to the Member for
such Fiscal Year, Fiscal Quarter or other period; provided, that such taxable
income shall be computed by taking into account any special basis adjustment
with respect to such Member resulting from an election by the Company under Code
Section 754.

“Affiliate” has the meaning set forth in Rule 405 under the Securities Act of
1933, as amended.

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as originally executed and as amended, modified or supplemented from
time to time. Words such as “herein,” “hereinafter,” “hereof,” “hereto,”
“hereby” and “hereunder,” when used with reference to this Agreement, refer to
this Agreement as a whole, unless the context otherwise requires.

“Amended & Restated LLC Agreement” has the meaning set forth in the Recitals
hereto.

 

3



--------------------------------------------------------------------------------

“Amendment No. 1 to the Amended & Restated LLC Agreement” has the meaning set
forth in the Recitals hereto.

“Basket” has the meaning set forth in Article I of the Contribution Agreement.

“Board of Directors” has the meaning set forth in Section 4.1.

“Buy-Out Interests” has the meaning set forth in Section 10.9(d).

“Buy-Out Interest Option” has the meaning set forth in Section 10.9(d).

“Buy-Out Interest Option Period” has the meaning set forth in Section 10.9(d).

“Buy-Out Members” has the meaning set forth in Section 10.9(a).

“Buy-Out Purchase Price” has the meaning set forth in Section 10.9(d).

“Cap” has the meaning set forth in Article I of the Contribution Agreement.

“Capital Account” has the meaning set forth in Section 8.5.

“Capital Contributions” means the contributions made by the Members to the
capital of the Company pursuant to Section 8.1 or 8.2 hereof and, in the case of
all the Members, the aggregate of all such Capital Contributions.

“Carrying Value” means, with respect to any Company asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(a) The fair market value as agreed by the Members, when contributed, of an
asset contributed to the Company by any Member. The aggregate Carrying Value
effective as of the Closing of the assets initially contributed by the Initial
Chevron Member and each Previous Phillips Member to the Company pursuant to
Section 8.1(a) of the Amended & Restated LLC Agreement, is the amount that was
determined in accordance with Section 8.1(c) of the Amended & Restated LLC
Agreement.

(b) The Carrying Values of all Company assets shall be adjusted to equal their
respective fair market values as agreed to by the Board of Directors, and the
resulting unrecognized gain or loss allocated to the Capital Accounts of the
Members as though such assets had been sold for their respective fair market
values as of the following times: (i) immediately before the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis capital contribution; (ii) upon the distribution by the
Company to a Member of more than a de minimis amount of Company assets, unless
all Members receive simultaneous distributions of either undivided interests in
the distributed property or identical Company assets in proportion to their
interests in the Company; (iii) the date the Company is liquidated within the
meaning of section 1.704-1(b)(2)(ii)(g) of the Income Tax Regulations; and
(iv) the termination of the Company pursuant to the provisions of this
Agreement.

 

4



--------------------------------------------------------------------------------

(c) The Carrying Value of the Company assets shall be increased or decreased to
the extent required under section 1.704-1(b)(2)(iv)(m) of the Income Tax
Regulations in the event that the adjusted tax basis of Company assets are
adjusted pursuant to section 732, 734 or 743 of the Code, provided, however,
that the Carrying Value shall not be adjusted pursuant to this subparagraph
(c) to the extent that an adjustment pursuant to subparagraph (b) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (c).

(d) The Carrying Value of a Company asset that is distributed (whether in
liquidation of the Company or otherwise) to one or more Members shall be
adjusted to equal its fair market value at the time of such distribution as
determined by the Board of Directors, and the resulting unrecognized gain or
loss shall be allocated to the Capital Accounts of the Members as though such
asset had been sold for such fair market value.

(e) The Carrying Value of a Company asset shall be adjusted by the Depreciation
attributable to such asset.

“Cash Earnings” shall mean the Company’s Net Profit for each Fiscal Quarter,
(i) exclusive of any net income as so computed of the Company’s non-United
States subsidiaries that has not been distributed by such subsidiaries to the
Company or the Company’s United States subsidiaries, (ii) increased by
depreciation, amortization, cost recovery allowances and other non-cash charges
deducted in determining the Company’s Net Profit, and (iii) decreased by any
income or franchise taxes (including without limitation withholding or branch
profits taxes on distributions made or deemed made to the Company) imposed on
the Company (as distinguished from income taxes imposed on the Members), to the
extent not already deducted in computing Net Profit.

“Certificate” has the meaning set forth in the Recitals hereto.

“Change of Control” of an entity shall be deemed to occur if:

(a) during any consecutive 24-month period, persons who constitute the board of
directors of such entity at the beginning of the period (the “Incumbent
Directors”) cease to constitute at least a majority of the board of directors of
such entity; provided, that any person becoming a director during such 24-month
period and whose appointment, election or nomination was approved by a vote of
at least a majority of the Incumbent Directors then on the board of directors of
such entity (either by a specific vote or by approval of the proxy statement of
such entity in which such person is named as a nominee for director) shall be an
Incumbent Director; provided, however, that no individual initially appointed,
elected or nominated as a director of such entity as a result of an actual or
threatened election contest relating to the election or removal of members of
the board of directors of such entity (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(as such term is defined in Section 3(a)(9) of the Exchange Act and as used in
Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the board of
directors of such entity (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director;

 

5



--------------------------------------------------------------------------------

(b) any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act) or “group” (as such term is defined in Section 13(d)(3) of the Exchange
Act), is or becomes the “beneficial owner” (as such phrase is defined in Rule
13d-5 under the Exchange Act), directly or indirectly, of securities of such
entity representing fifty percent (50%) or more of the combined voting power of
such entity’s then outstanding voting securities;

(c) such entity consummates a merger or consolidation of such entity, with any
other company, other than a merger or consolidation that would result in the
voting securities of such entity outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of such entity or such
surviving entity outstanding immediately after such merger or consolidation; or

(d) such entity consummates the sale or disposition of all or substantially all
of its assets.

“Change of Control Interests” has the meaning set forth in Section 10.10(b).

“Change of Control Notice” has the meaning set forth in Section 10.10(a).

“Change of Control Option” has the meaning set forth in Section 10.10(b).

“Change of Control Option Period” has the meaning set forth in Section 10.10(b).

“Change of Control Purchase Price” has the meaning set forth in
Section 10.10(b).

“Chemicals Business” means the lines of business comprising P Chem and C Chem
(as defined in the Contribution Agreement), other petrochemicals businesses and
related businesses; provided, however, that Chemicals Business shall not include
any specific businesses comprising Chevron Excluded Assets or Phillips Excluded
Assets (as defined in the Contribution Agreement).

“Chemical Holdings” has the meaning set forth in the Preamble hereto.

“Chevron” has the meaning set forth in the Preamble hereto.

“Chevron Pipe Line Contribution” shall have the meaning set forth in Exhibit A-2
of the Contribution Agreement.

“Class C Director” and “Class C Directors” have the meaning set forth in
Section 4.3(a).

“Class C Member” includes CUSA and any other Member to whom a Class C Member
Transfers a Membership Interest in accordance with this Agreement; provided,
however, that a Class C Member shall cease to be a Class C Member upon the
Transfer of all of such Person’s Membership Interest in accordance with this
Agreement.

 

6



--------------------------------------------------------------------------------

“Class C Members Aggregate Allocable Share” means, for each Fiscal Year, Fiscal
Quarter or other period of the Company, the sum of the Adjusted Taxable Income
of the Company allocated to all Class C Members for such Fiscal Year, Fiscal
Quarter or other period.

“Class P Director” and “Class P Directors” have the meaning set forth in
Section 4.3(b).

“Class P Member” includes Phillips 66 Company, WesTTex 66, Chemical Holdings and
any other Member to whom a Class P Member Transfers a Membership Interest in
accordance with this Agreement; provided, however, that a Class P Member shall
cease to be a Class P Member upon the Transfer of all of such Person’s
Membership Interest in accordance with this Agreement.

“Class P Members Aggregate Allocable Share” means, for each Fiscal Year, Fiscal
Quarter or other period of the Company, the sum of the Adjusted Taxable Income
of the Company allocated to all Class P Members for such Fiscal Year, Fiscal
Quarter or other period.

“Class Membership Interest” means the aggregate Membership Interest of all of
the Class C Members or all of the Class P Members, as the case may be.

“Closing” has the meaning provided for in the Contribution Agreement.

“Closing Date” means the date of the Closing.

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
corresponding provision or provisions of any succeeding law.

“Company” has the meaning set forth in the Recitals hereto.

“Company Indemnifiable Payment” has the meaning set forth in Section 8.7(a).

“Company Minimum Gain” has the meaning set forth in sections 1.704-2(b)(2) and
1.704-2(d) of the Income Tax Regulations for the phrase “partnership minimum
gain.”

“Competing Class” has the meaning set forth in Section 11.1.

“Conflict Notice” has the meaning set forth in Section 11.1.

“ConocoPhillips” has the meaning set forth in the Recitals hereto.

“Consent Agreement” means that certain Consent Agreement, dated as of
November 11, 2011, by and among the Company, ConocoPhillips, Phillips, Chemical
Holdings, WesTTex 66, PPIC, Chevron and CUSA, as the same may be amended or
modified from time to time.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
May 23, 2000, by and among Chevron Corporation, Phillips Petroleum Company and
the Company, as the same may be amended or modified from time to time.

“Contribution Assumption Agreement” means that certain Contribution Assumption
Agreement, dated as of April 26, 2012, by and among Phillips, Phillips 66,
Chevron, the

 

7



--------------------------------------------------------------------------------

Company, and Chevron Phillips Chemical Company LP, a Delaware limited
partnership and an indirect wholly-owned Subsidiary of the Company, as the same
may be amended or modified from time to time.

“Costs” means the sum of all cash expenditures made by the Company in connection
with the ownership of the Company’s assets and the operation of the Company’s
business, including, without limitation, the cost of all materials purchased,
goods returned, services provided and other similar fees, costs and expenses;
all real estate and sales taxes; all insurance premiums; all payments of
principal and interest on Company indebtedness; any distributions to Members,
and other similar expenditures.

“Counter-Offer” has the meaning set forth in Section 11.2(a).

“Credit Rating Event” has the meaning set forth in Section 10.9(a).

“Cure Event” has the meaning set forth in Section 10.9(b).

“CUSA” has the meaning set forth in the Preamble hereto.

“Depreciation” means, for a Fiscal Year or other period, an amount equal to the
federal income tax depreciation, amortization or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other period, except
that if the Carrying Value of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such Fiscal Year or other
period, Depreciation shall be an amount that bears the same ratio to such
beginning Carrying Value as the federal income tax depreciation, amortization or
other cost recovery deduction for such Fiscal Year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
or other period is zero, then Depreciation shall be determined with reference to
such beginning Carrying Value using any reasonable method selected by the Board
of Directors.

“Director” means a Person who is elected as a Director of the Company pursuant
to Section 4.3 or 4.4 of this Agreement.

“Distribution Date” has the meaning set forth in Section 12.4.

“Downgraded Members” has the meaning set forth in Section 10.9(a).

“Electing Class” has the meaning set forth in Section 10.6(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” has the meaning set forth in Section 10.9(c).

“Fiscal Quarter” means the three (3) month period beginning on the first day of
the Company’s Fiscal Year, and each subsequent (3) month period within the
Company’s Fiscal Year.

 

8



--------------------------------------------------------------------------------

“Fiscal Year” means the Company’s tax year for U.S. federal income tax purposes
specified in Section 9.3.

“Income Tax Regulations” means the regulations issued with respect to the Code.

“Indemnified Party” and “Indemnifying Party” shall have the meanings set forth
in Article I of the Contribution Agreement.

“Initial Chevron Member” has the meaning set forth in the Preamble hereto.

“Initial Credit Rating Event” has the meaning set forth in Section 10.9(b).

“Initial Cure Period” has the meaning set forth in Section 10.9(b).

“Initial Offer” has the meaning set forth in Section 11.2(a).

“Initial Phillips Member” has the meaning set forth in the Preamble hereto.

“K-Resin Accident” means the fire and explosion on March 27, 2000 that took
place at the Phillips K-Resin plant located in Pasadena, Texas.

“Member” has the meaning set forth in Section 3.1.

“Member Indemnifiable Payment” has the meaning set forth in Section 8.7(b).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member, equal to the Company Minimum Gain that would result if all such Member’s
Member Nonrecourse Debt were treated as a Nonrecourse Liability, as determined
in accordance with section 1.704-2(i)(3) of the Income Tax Regulations.

“Member Nonrecourse Debt” has the meaning set forth in section 1.704-2(b)(4) of
the Income Tax Regulations for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deduction” has the meaning set forth in section
1.704-2(i)(2) of the Income Tax Regulations for the phrase “partner nonrecourse
deduction.”

“Member’s Proportionate Tax Share” means (i) with respect to a Class C Member,
the product of (X) the Tax Distribution for the Fiscal Year, Fiscal Quarter or
other period, as applicable, and (Y) a fraction, the numerator of which is the
Percentage Interest of such Class C Member for such Fiscal Year, Fiscal Quarter
or other period and the denominator is the sum of the Percentage Interests for
all Class C Members for such Fiscal Year, Fiscal Quarter or other period and
(ii) with respect to a Class P Member, the product of (X) the Tax Distribution
for the Fiscal Year, Fiscal Quarter or other period, as applicable, and (Y) a
fraction, the numerator of which is the Percentage Interest of such Class P
Member for such Fiscal Year, Fiscal Quarter or other period and the denominator
is the sum of the Percentage Interests for all Class P Members for such Fiscal
Year, Fiscal Quarter or other period. In the event that the Percentage Interest
of a Member changes during any Fiscal Year, Fiscal Quarter or other period, the
Member’s Proportionate Tax Share of such Member and the other Class P Members or
Class C Members,

 

9



--------------------------------------------------------------------------------

as the case may be, for such Fiscal Year, Fiscal Quarter or other period shall
be appropriately adjusted to take into account the Class P Members’ or Class C
Members’, as the case may be, varying interests. In no event shall the
application of the foregoing formula result in the Class C Members in the
aggregate or the Class P Members in the aggregate receiving an amount in excess
of the Tax Calculation Share applicable to such Fiscal Year, Fiscal Quarter or
other period.

“Membership Interest” means the ownership interest of a Member in the Company,
and right to share in the Company’s items of income, gain, loss, deduction,
credits and similar items, and the right to receive distributions from the
Company, as well as a Member’s rights to vote and otherwise participate in the
operation or affairs of the Company as provided for herein and under the Act.

“Moody’s Triggering Credit Rating” means a credit rating lower than Baa3 (or the
equivalent) from Moody’s Investors Service, Inc. (or any successor thereto).

“Net After-Tax Basis” has the meaning set forth in Section 8.9.

“Net Profit” or “Net Loss” means for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such Fiscal Year or period
determined in accordance with section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profit or Net Loss pursuant to
this definition shall be added to such taxable income or loss;

(b) Any expenditure of the Company described in section 705(a)(2)(B) of the Code
or treated as such expenditure pursuant to section 1.704-1(b)(2)(iv)(i) of the
Income Tax Regulations, and not otherwise taken into account in computing Net
Profit or Net Loss, shall be subtracted from such taxable income or loss;

(c) Gain or loss resulting from any disposition of Company assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Carrying Value of the Company assets disposed of,
notwithstanding that the adjusted tax basis of such Company assets differs from
its Carrying Value;

(d) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year;

(e) To the extent an adjustment to the adjusted tax basis of any asset included
in Company assets pursuant to section 734(b) of the Code or section 743(b) is
required pursuant to section 1.704-1(b)(2)(iv)(m)(4) of the Income Tax
Regulations to be taken into account in determining Capital Accounts as a result
of a distribution other than in liquidation of a Member’s Membership Interest,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for the purposes of computing Net Profit and Net Loss;

 

10



--------------------------------------------------------------------------------

(f) If the Carrying Value of any Company asset is adjusted in accordance with
either of clauses (b) or (d) of the definition of “Carrying Value,” the amount
of such adjustment shall be taken into account in the Fiscal Year of such
adjustment as gain or loss from the disposition of such asset for purposes of
computing Net Profit or Net Loss; and

(g) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 9.1(b) shall not be taken into account
in computing Net Profit or Net Loss.

“Non-Competing Class” has the meaning set forth in Section 11.1.

“Nonrecourse Deductions” has the meaning set forth in section 1.704-2(c) of the
Income Tax Regulations.

“Nonrecourse Liability” has the meaning set forth in section 1.704-2(b)(3) of
the Income Tax Regulations.

“Non-Transferring Class” has the meaning set forth in Section 10.6(b).

“Non-Voting Directors” has the meaning set forth in Section 4.2.

“Officers” has the meaning set forth in Section 6.1.

“Original LLC Agreement” has the meaning set forth in the Recitals hereto.

“Parent” means, when used with respect to any Person, any corporation,
partnership, limited liability company, or other organization, whether
incorporated or unincorporated, which owns or controls, directly or indirectly,
50% or more of the outstanding voting securities (or equivalent voting
interests) of such Person.

“Percentage Interest” means a Member’s percentage interest in the Company as set
forth opposite such Member’s name on Schedule 2 hereto.

“Person” means any general partnership, limited partnership, joint venture,
association, corporation, limited liability company, trust or other entity and,
where the contexts so permits or requires, a natural person.

“Phillips” has the meaning set forth in the Recitals hereto.

“Phillips 66” has the meaning set forth in the Preamble hereto.

“Phillips 66 Company” has the meaning set forth in the Preamble hereto.

“Phillips 66 Transfer” has the meaning set forth in the Recitals hereto.

 

11



--------------------------------------------------------------------------------

“PPIC” has the meaning set forth in the Recitals hereto.

“Previous Phillips Member” means each of Phillips, WesTTex 66, Chemical Holdings
and PPIC.

“Purchaser” has the meaning set forth in Section 10.11(a).

“Quarterly Tax Distribution” means, for each Member for each of the first three
Fiscal Quarters of the Company during the term of the Company, such Member’s
Proportionate Tax Share for such Fiscal Quarter.

“Regulatory Allocations” has the meaning set forth in Section 9.1(b)(viii).

“Reimbursable Capital Expenditures” has the meaning set forth in
Section 9.2(h)(i).

“Revenues” means revenues and receipts of every kind and nature (from both cash
and credit transactions), including sales proceeds, rental, license, lease or
other income, net proceeds from issuance of indebtedness, proceeds from
insurance and all other similar items, but excluding (i) payments received as an
advance or deposit, until actually applied by the Company; and (ii) except as
otherwise expressly agreed by the Members, the amount of any Capital
Contributions.

“S&P Triggering Credit Rating” means a credit rating lower than BBB- (or the
equivalent) from Standard & Poor’s Ratings Group (or any successor thereto).

“Second Amended & Restated LLC Agreement” has the meaning set forth in the
Recitals hereto.

“Seller Member” has the meaning set forth in Section 10.11(a).

“Special Distribution” has the meaning set forth in Section 9.2(h)(iii).

“Spin-off” has the meaning set forth in the Recitals hereto.

“Subsequent Credit Rating Event” has the meaning set forth in Section 10.9(b).

“Subsequent Cure Period” has the meaning set forth in Section 10.9(b).

“Subsequent Offer” has the meaning set forth in Section 11.2(a).

“Subsidiary” means, when used with respect to any Person, any corporation,
partnership, limited liability company, or other organization, whether
incorporated or unincorporated, of which such Person owns or controls, directly
or indirectly, 50% or more of the outstanding voting securities (or equivalent
voting interests).

“Suspension Period” has the meaning set forth in Section 8.2.

“Tax Basket Amount” shall have the meaning set forth in Section 1.11 of Annex B
to the Contribution Agreement.

 

12



--------------------------------------------------------------------------------

“Tax Calculation Share” means, for each Fiscal Year, Fiscal Quarter or other
period, the greater of (i) the Class P Members Aggregate Allocable Share for
such Fiscal Year, Fiscal Quarter or other period and (ii) the Class C Members
Aggregate Allocable Share for such Fiscal Year, Fiscal Quarter or other period.

“Tax Distribution” means, for each Fiscal Year, Fiscal Quarter or other period
of the Company during the term of the Company, the product of (i) the Tax
Calculation Share for such Fiscal Year, Fiscal Quarter or other period and
(ii) the Tax Rate for such Fiscal Year, Fiscal Quarter or other period.

“Tax Rate” means the marginal blended tax rate determined by assuming that
(i) such Person is a corporation subject to the highest marginal corporate
United States federal income tax rate applicable for the applicable period,
(ii) such Person is subject to franchise and other income taxes at a combined
rate initially determined to be 5% (which rate may be periodically changed to
such rate as shall be agreed upon by the Class C Member(s) and Class P
Member(s)), and (iii) the franchise and other income taxes described in the
preceding clause (ii) are deductible for United States federal income tax
purposes.

“Transfer” has the meaning set forth in Section 10.1.

“Transfer Notice” has the meaning set forth in Section 10.6(b).

“Transferred Interest” has the meaning set forth in Section 10.6(b).

“Transferring Class” has the meaning set forth in Section 10.6(a).

“Ultimate Parent” means, with respect to any Person, a Parent who is not a
Subsidiary of any other Person.

“Valuation Notice” has the meaning set forth in Section 10.9(a).

“Voting Directors” has the meaning set forth in Section 4.2.

“WesTTex 66” has the meaning set forth in the Preamble hereto.

“Wholly-Owned Affiliate” means a wholly-owned Subsidiary of the Ultimate Parent
of a Member.

ARTICLE 2

OFFICES AND STATUTORY AGENT

2.1 REGISTERED OFFICE AND STATUTORY AGENT. The registered office and statutory
agent in Delaware required by the Act shall be as set forth in the Certificate
until such time as the registered office or statutory agent is changed in
accordance with the Act.

 

13



--------------------------------------------------------------------------------

2.2 PRINCIPAL EXECUTIVE OFFICE. The location of the principal executive office
for the transaction of the business of the Company shall be Houston, Texas, or
such other location as determined by the Board of Directors from time to time.

2.3 BUSINESS. The Company may carry on any lawful business, purpose or activity
which is permitted to be carried on by a limited liability company under the
Act. The actual business of the Company shall be determined by the Board of
Directors.

ARTICLE 3

MEMBERS; CLASSES; VOTING RIGHTS; MEETINGS OF MEMBERS

3.1 MEMBERS. Each party to this Agreement, except for Chevron and Phillips 66,
and each person admitted as a Member pursuant to this Agreement shall be a
member of the Company until they cease to be a member in accordance with the
provisions of the Act, the Certificate or this Agreement (the “Members”). The
names of the Members shall be set forth on Schedule 1 hereto.

3.2 CLASSES OF MEMBERS. The Membership Interests in the Company shall be divided
into two (2) classes of members, such classes being designated as Class C
Members and Class P Members.

3.3 DUTIES OF MEMBERS. Members shall not owe duties, fiduciary or otherwise, or
obligations to the Company or other Members, except as expressly set forth
herein.

3.4 VOTING RIGHTS.

(a) Except as may otherwise be provided by this Agreement or the Act or the
Certificate, the unanimous vote of the Members on a matter shall constitute the
act of the Members.

(b) The Members shall have the right to elect Directors in accordance with
Sections 4.3 and 4.4 of this Agreement.

(c) Only Persons whose names are listed as Members on the records of the Company
at the close of business on the business day immediately preceding the day on
which notice of the meeting is given or, if such notice is waived, at the close
of business on the business day immediately preceding the day on which the
meeting of Members is held (except that the record date for Members entitled to
give consent to action without a meeting shall be determined in accordance with
Section 3.9) shall be entitled to receive notice of and to vote at such meeting,
and such day shall be the record date for such meeting. Any Member entitled to
vote on any matter shall be entitled to cast that number of votes equal to such
Member’s Percentage Interest and may cast part of the votes in favor of the
proposal and refrain from exercising the remaining votes or vote against the
proposal (other than elections of a Director), but if the Member fails to

 

14



--------------------------------------------------------------------------------

specify the number of votes such Member is exercising affirmatively, it will be
conclusively presumed that the Member’s approving vote is with respect to all
votes such Member is entitled to cast. Such vote may be viva voce or by ballot;
provided, however, that all elections for Directors must be by ballot upon
demand made by a Member at any election and before the voting begins.

3.5 PLACE OF MEETINGS. All meetings of the Members shall be held at any place
within or without the State of Delaware which may be designated either by the
Board of Directors or by the written consent of all Members entitled to vote
thereat given either before or after the meeting and filed with the secretary.
In the event of any inconsistency in the places designated by the Board of
Directors or the Members as herein provided, or in the absence of any such
designation, Members’ meetings shall be held at the principal executive office
of the Company.

3.6 MEETINGS OF MEMBERS; NOTICE OF MEETINGS. Meetings of the Members for the
purpose of taking any action permitted to be taken by the Members may be called
by a majority of the Directors or by Members holding a majority of the
Percentage Interests. Upon request in writing that a meeting of Members be
called for any proper purpose, the Secretary forthwith shall cause notice to be
given to the Members entitled to vote that a meeting will be held at a time
requested by the person or persons calling the meeting, not less than
thirty-five (35) nor more than sixty (60) days after receipt of the request.
Except in special cases where other express provision is made by statute, notice
of such meetings shall be given personally, in writing, via electronic means or
via facsimile to each Member entitled to vote not less than thirty-five (35) nor
more than sixty (60) days before the meeting. Such notices shall state:

(a) The place, date and hour of the meeting;

(b) Those matters which the Directors, at the time of the mailing of the notice,
intend to present for action by the Members; and

(c) The names of the Directors intended at the time of the notice to be
presented for election.

3.7 QUORUM. The presence at any meeting in person or by proxy of Members holding
one-hundred percent (100%) of the aggregate Percentage Interests entitled to
vote at such meeting shall constitute a quorum for the transaction of business.

3.8 WAIVER OF NOTICE. The actions of any meeting of Members, however called and
noticed, and wherever held, shall be as valid as if taken at a meeting duly held
after regular call and notice, if a quorum be present either in person or by
proxy, and if, either before or after the meeting, each person entitled to vote,
not present in person or by proxy, signs a written waiver of notice or a consent
to a holding of the meeting, or an approval of the minutes thereof. The waiver
of notice, consent or approval need not specify either the business to be
transacted or the purpose of any regular or special meeting of Members. All such
waivers, consents or approvals shall be filed with the Company records and made
a part of the minutes of the meeting.

 

15



--------------------------------------------------------------------------------

Attendance of a Member at a meeting shall also constitute a waiver of notice of
and presence at such meeting, except when the Member objects, at the beginning
of the meeting, to the transaction of any business because the meeting is not
lawfully called or convened, and except that attendance at a meeting is not a
waiver of any right to object to the consideration of matters required to be
included in the notice but not so included, if such objection is expressly made
at the meeting.

3.9 ACTION BY MEMBERS WITHOUT A MEETING . Directors may be elected or removed
without a meeting by a consent in writing, setting forth the action so taken,
signed by Members entitled to elect or remove Directors in accordance with
Section 4.3; in addition, a Director may be elected at any time to fill a
vacancy by a written consent signed by Members entitled to elect or remove
Directors in accordance with Section 4.3. Notice of such election shall be
promptly given to nonconsenting Members.

Any other action which, under any provision of the Act or the Certificate or
this Agreement, may be taken at a meeting of the Members, may be taken without a
meeting, and without notice except as hereinafter set forth, if a consent in
writing, setting forth the action so taken, is signed by Members having not less
than the minimum number of votes that would be necessary to authorize or take
such action at a meeting at which all Members entitled to vote thereon were
present and voted. All such consents shall be filed with the secretary of the
Company and shall be maintained in the Company’s records.

Unless the consents of all Members entitled to vote have been solicited in
writing, prompt notice shall be given of the taking of any action approved by
Members without a meeting by less than unanimous written consent to those
Members entitled to vote who have not consented in writing.

Unless the Board of Directors sets a record date for the determination of
Members entitled to notice of and to give such written consent, the record date
for such determination shall be the day on which the first written consent is
given.

Any Member giving a written consent, or the Member’s proxyholders, or a personal
representative of the Member or their respective proxyholders, may revoke the
consent by a writing received by the secretary prior to the time that written
consents of the number of votes required to authorize the proposed action have
been filed with the secretary, but may not do so thereafter. Such revocation is
effective upon its receipt by the secretary or, if there shall be no person then
holding such office, upon its receipt by any other officer or Director of the
Company.

ARTICLE 4

BOARD OF DIRECTORS

4.1 GENERAL . Subject to the provisions of the Act and any limitations in the
Certificate and this Agreement as to action required to be authorized or
approved by the

 

16



--------------------------------------------------------------------------------

Members, the business and affairs of the Company shall be managed and all its
powers shall be exercised by the Members, who have in turn delegated their
authority to manage the business and affairs of the Company and to exercise all
of the Company’s powers to the board of directors of the Company (the “Board of
Directors”), who have in turn delegated to the Officers (as defined herein) such
portions of the authority of the Board of Directors as set forth herein (and as
may be set forth in resolutions of the Board of Directors), provided that any
delegation of authority to the Officers set forth herein or otherwise is subject
to the discretion of the Board of Directors. Without prejudice to such general
powers, but subject to the same limitations, it is hereby expressly declared
that the Board of Directors shall have the following powers:

(a) To conduct, manage and control the business and affairs of the Company,
including, to the extent determined by the Board of Directors, managing any
Subsidiary limited liability company and to make such rules and regulations
therefor not inconsistent with law or with the Certificate or with this
Agreement, as the Board of Directors shall deem to be in the best interests of
the Company;

(b) To appoint and remove at pleasure the officers, agents and employees of the
Company, prescribe their duties and fix their compensation;

(c) To borrow money and incur indebtedness for the purposes of the Company and
to cause to be executed and delivered therefor, in the Company’s name,
promissory notes, bonds, debentures, deeds of trust, mortgages, pledges,
hypothecations or other evidences of debt and securities therefor;

(d) To designate an executive and other committees, each consisting of two or
more Directors, to serve at the pleasure of the Board of Directors, and to
prescribe the manner in which proceedings of such committees shall be conducted;
and

(e) To acquire real and personal property, arrange financing, enter into
contracts and complete all other arrangements needed to effectuate the business
of the Company.

4.2 NUMBER AND CLASSES OF DIRECTORS. The Board of Directors shall consist of six
(6) voting Directors (the “Voting Directors”) and two (2) non-voting Directors
(the “Non-Voting Directors”).

4.3 ELECTION AND REMOVAL OF DIRECTORS. The Directors shall be elected as
follows:

(a) The Class C Member(s) shall elect three (3) Voting Directors (individually,
a “Class C Director”, and together, the “Class C Directors”).

 

17



--------------------------------------------------------------------------------

(b) The Class P Member(s) shall elect three (3) Voting Directors (individually,
a “Class P Director”, and together, the “Class P Directors”).

(c) The Class C Member(s) may remove, at any time, any or all of the Class C
Directors, with or without cause. The Class P Member(s) may remove, at any time,
any or all of the Class P Directors, with or without cause.

(d) The chief executive officer and the chief financial officer of the Company
shall be ex officio the two Non-Voting Directors. The Non-Voting Directors may
be removed at any time by the Board of Directors. If either the office of chief
executive officer or the office of chief financial officer is vacant, the
Non-Voting Director position associated with such office shall also be vacant.

4.4 VACANCIES; RESIGNATIONS, REPLACEMENTS.

(a) Upon the death, resignation or removal of any Voting Director, the Member(s)
that elected such Voting Director is authorized to fill the vacancy and shall
have power to elect a successor to take office when the resignation, removal or
deemed vacancy becomes effective.

(b) Any Voting Director may resign effective upon giving thirty (30) days
written notice to each Member of the Company, unless the notice specifies a
later time for the effectiveness of such resignation.

4.5 TERM. The Class C Directors and Class P Directors shall hold office until
their removal pursuant to this Agreement or until their respective successors
are elected and qualified pursuant to this Agreement.

4.6 COMPENSATION OF DIRECTORS. Directors of the Company, as such, shall not be
entitled to compensation, unless otherwise unanimously approved by the Members.

4.7 FIDUCIARY DUTIES OF DIRECTORS. The Class C Directors shall owe fiduciary
duties exclusively to the Class C Member(s), and the Class P Directors shall owe
fiduciary duties exclusively to the Class P Member(s). No person shall be
authorized to institute an action against a Voting Director for breach of
fiduciary duty other than a Member to whom a fiduciary duty is owed pursuant to
the previous sentence.

4.8 LIMITATION OF LIABILITY. The Voting Directors shall not be liable to the
Company or its Members for actions taken in good faith.

 

18



--------------------------------------------------------------------------------

ARTICLE 5

MEETINGS OF BOARD OF DIRECTORS

5.1 PLACE OF MEETINGS. Meetings of the Board of Directors shall be held at any
place within or without the State of Delaware that has been designated from time
to time by the Board of Directors. In the absence of such designation, meetings
of the Board of Directors shall be held at the principal executive office of the
Company, except as provided in Section 5.2.

5.2 MEETINGS OF DIRECTORS. The Board of Directors shall meet at least six
(6) times per Fiscal Year, pursuant to a schedule established by the Board of
Directors as early as practicable each Fiscal Year. In addition, meetings of the
Board of Directors for any purpose or purposes may be called at any time by any
Director. Notice of the time and place of meetings shall be delivered personally
or by telephone to each Director, or sent by first-class mail or by telex,
telegram, electronic mail or facsimile transmission, charges prepaid, addressed
to him or her at his or her address as it appears upon the records of the
Company or, if it is not so shown on the records and is not readily
ascertainable, at the place at which the meetings of the Board of Directors are
regularly held. In case such notice is mailed, it shall be deposited in the
United States mail at least four (4) days prior to the time of the holding of
the meeting. In case such notice is telegraphed or sent by telex, electronic
mail or facsimile transmission, it shall be delivered to a common carrier for
transmission to the Director or actually transmitted by the person giving the
notice by electronic means to the Director at least forty-eight (48) hours prior
to the time of the holding of the meeting. In case such notice is delivered
personally or by telephone as above provided, it shall be so delivered at least
twenty-four (24) hours prior to the time of the holding of the meeting. Any
notice given personally or by telephone shall be communicated directly to the
Director. Such deposit in the mail, delivery to a common carrier, transmission
by electronic means or delivery, personally or by telephone, as above provided,
shall be due, legal and personal notice to such Directors. The notice need not
specify the purpose of the meeting.

5.3 QUORUM; ALTERNATES; PARTICIPATION IN MEETINGS BY CONFERENCE TELEPHONE
PERMITTED; VOTE REQUIRED FOR ACTION.

(a) The presence of at least one Class C Director and at least one Class P
Director constitutes a quorum for the transaction of business. If the meeting is
adjourned for more than twenty-four (24) hours, notice of any adjournment to
another time or place (other than adjournments until the time fixed for the next
regular meeting of the Board of Directors, as to which no notice is required)
shall be given prior to the time of the adjourned meeting to the Directors who
were not present at the time of the adjournment.

(b) Each Voting Director may, by written notice given to the chief executive
officer, appoint an alternate to attend and vote at meetings, or at any
particular meeting, if the Voting Director is unable to attend. The presence of
an alternate at any meeting shall be deemed to be presence of the Director at
such meeting for all purposes, and the vote of such alternate shall be deemed to
be the vote of the relevant Director. No Director may retract the vote of any
duly

 

19



--------------------------------------------------------------------------------

appointed alternate on behalf of such Director after the close of the meeting at
which such vote is made. In the event that the Director who appointed an
alternate attends a meeting, the appointment of such alternate shall be
ineffective for such meeting, and the alternate shall have no right to be
present or to participate in that meeting.

(c) Directors may participate in a meeting through use of conference telephone
or similar communications equipment, so long as all Directors participating in
such meeting can communicate with and hear one another.

(d) Every act or decision done or made by the Board of Directors shall require
the unanimous consent of all Voting Directors present at a meeting duly held at
which a quorum is present.

5.4 WAIVER OF NOTICE; CONSENT TO MEETING. Notice of a meeting need not be given
to any Director who signs a waiver of notice or a consent to holding the meeting
or an approval of the minutes thereof, whether before or after the meeting, or
who attends the meeting without protesting, prior thereto or at its
commencement, the lack of notice to such Director. All such waivers, consents
and approvals shall be filed with the Company’s records and made a part of the
minutes of the meeting.

5.5 ACTION BY BOARD OF DIRECTORS WITHOUT A MEETING. Any action required or
permitted to be taken by the Board of Directors may be taken without a meeting
if at least one Class C Director and at least one Class P Director (or their
alternates who have been appointed pursuant to Section 5.3(b) above) shall
individually or collectively consent in writing to such action. Such written
consent or consents shall be filed with the minutes of the proceedings of the
Board of Directors. Such action by written consent shall have the same force and
effect as a unanimous vote of the Board of Directors.

5.6 COMMITTEES AND SUBCOMMITTEES. The provisions of this Article 5 shall also
apply, with necessary changes in points of detail, to committees and
subcommittees of the Board of Directors, if any, and to actions by such
committees or subcommittees (except for the first sentence of Section 5.2, which
shall not apply, and except that special meetings of a committee or subcommittee
may also be called at any time by any two members of the committee or
subcommittee), unless otherwise provided by this Agreement or by the resolution
of the Board of Directors designating such committee or subcommittee. For such
purpose, references to the Directors collectively shall be deemed to refer to
each such committee or subcommittee, and references to “Directors” shall be
deemed to refer to members of the committee or subcommittee. In addition, the
Members intend that the Board of Directors appoint a separate committee
responsible for taxes and that such committee at least be given the authority to
make routine and/or recurring decisions with respect to taxes.

 

20



--------------------------------------------------------------------------------

ARTICLE 6

OFFICERS

6.1 GENERAL. Subject to the provisions of the Act, the Certificate and this
Agreement, the Board of Directors shall from time to time appoint one or more
individuals who shall be termed officers of the Company (the “Officers”).
Subject to the decision and control of the Board of Directors, the Officers of
the Company shall manage the day-to-day activities and affairs and will have
discretion with regard to all matters not otherwise reserved to the Board of
Directors of the Company. Each Officer shall hold his or her respective office
at the pleasure of the Board of Directors. Except as otherwise specifically
provided for below, an Officer need not be a Member or Director of the Company,
and any number of offices may be held by the same person. The Officers of the
Company shall include a president and chief executive officer, a chief financial
officer, and a secretary. The Company may also have, at the discretion of the
Board of Directors, one or more vice presidents, and such other Officers as may
be designated from time to time by the Board of Directors.

6.2 APPOINTMENT AND REMOVAL. Officers shall be appointed by the Board of
Directors. Each Officer, including an Officer elected to fill a vacancy, shall
hold office until his or her successor is elected, except as otherwise provided
by the Act or the Certificate, unless earlier removed pursuant to this
Section 6.2. Any Officer may be removed, with or without cause, at any time by
the Board of Directors.

6.3 CHIEF EXECUTIVE OFFICER AND PRESIDENT. The chief executive officer and
president shall, subject to the oversight and control of the Board of Directors,
have general supervision, direction and control of the business and affairs of
the Company. Subject to Section 7.1 hereof, the chief executive officer and
president shall have all of the powers which are ordinarily inherent in the
office of the chief executive officer and president of a corporation, and he
shall have such further powers and shall perform such further duties, as may be
prescribed for him by the Board of Directors.

6.4 VICE PRESIDENTS. In the absence or disability of the president, the vice
presidents in order of their rank as fixed by the chief executive officer, or,
if not ranked, the vice president designated by the chief executive officer,
shall perform all of the duties of the chief executive officer and when so
acting shall have all the powers of and be subject to all the restrictions upon
the chief executive officer. The vice presidents shall have such other powers
and perform such other duties as from time to time may be prescribed for them,
respectively, by the president or by this Agreement or by the Board of
Directors.

6.5 SECRETARY. The secretary shall keep or cause to be kept at the principal
executive office of the Company, or such other place as the president may order,
a book of minutes of all proceedings of the Members and of the Board of
Directors, with the time and place of holding, whether regular or special, and
if special how authorized, the notice thereof given, the names of those present
and the number of votes present or represented at Members’ or Board of Directors
meetings. The secretary or an assistant secretary, or, if they are absent or
unable or refuse to act, any other officer of the Company, shall give or cause
to be given notice of all the meetings of the Members required by the Agreement
or by law to be given, and he shall keep the

 

21



--------------------------------------------------------------------------------

seal of the Company, if any, in safe custody and shall have such other powers
and perform such other duties as may be prescribed by the president or by this
Agreement or by the Board of Directors.

6.6 CHIEF FINANCIAL OFFICER. The chief financial officer shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company. The chief financial officer shall keep or
cause to be kept at the principal executive office of the Company a record of
Members showing (i) the names of the Members and their addresses, (ii) their
respective initial and all their respective subsequent Capital Contributions and
Percentage Interests, as they may vary from time to time. The chief financial
officer shall receive and deposit all moneys and other valuables belonging to
the Company in the name and to the credit of the Company and shall disburse the
same only in such manner as the chief executive officer or the appropriate
officers of the Company may from time to time determine, shall render, whenever
requested, an account of all his transactions as chief financial officer and of
the financial condition of the Company, and shall perform such further duties as
the chief executive officer or this Agreement or the Board of Directors may
prescribe.

6.7 TERM. The initial Officers of the Company were appointed for a term of three
years from the Closing, which term may be renewed by the Board of Directors.
Notwithstanding the foregoing sentence, the initial Officers shall serve at the
pleasure of the Board of Directors and may be removed by the Board of Directors
in its discretion at any time prior to the end of their three year terms
pursuant to Section 6.2 hereof. Any subsequent Officers shall serve at the
pleasure of the Board of Directors and may be removed by the Board of Directors
in its discretion at any time.

ARTICLE 7

OPERATIONAL MATTERS

7.1 BOARD OF DIRECTOR APPROVAL.

(a) Unless otherwise determined by the Board of Directors pursuant to subsection
(b) below, the Company shall not have the authority to approve or undertake any
of the following matters without the approval of the Board of Directors
(obtained as set forth in Section 5.3(d)):

(i) The hiring, firing, renewal, compensation, evaluation and planning for
succession of the chief executive officer and president, the chief financial
officer and senior vice presidents and other Officers of similar rank.

(ii) Compensation policies for Company employees, including specific
compensation and benefit plans and programs.

 

22



--------------------------------------------------------------------------------

(iii) Annual strategic and business plans and amendments thereto (including
entering into any unrelated new lines of business) in accordance with
Section 7.2, Company-wide financing plans, and Company-wide risk management
plans (including a program of insurance).

(iv) Any distribution to the Members in excess of, or in an amount less than,
Tax Distributions made in accordance with Sections 9.2(a) and 9.2(b) hereof
(which are deemed automatically approved by the Board of Directors, subject to
Section 8.2 hereof).

(v) The following material transactions:

(A) Projects, long-term contracts (including cancellation thereof), mergers,
consolidations, re-capitalization, acquisitions, divestitures, joint ventures or
alliances involving the commitment or transfer by the Company of value in excess
of $25 million and shut-downs of material facilities; and

(B) Investments and transactions outside the normal lines of business in excess
of $10 million.

(vi) Capital expenditures in excess of 110% of the approved capital expenditure
budget or overruns on major projects greater than 10%.

(vii) Individual borrowings and leasing arrangements in excess of $25 million,
or if the Board of Directors in its discretion sets a debt ceiling, any
borrowing in excess of such debt ceiling.

(viii) Unusual, non-recurring uses of Company credit in support of operations
above a $10 million exposure.

(ix) The settlement of actions or claims against the Company involving more than
$10 million.

(x) Related-party transactions involving the receipt or payment of more than $5
million in any one transaction or $10 million in any series of related
transactions, irrespective of individual amounts (other than transactions
reflected by the agreements referred to on Schedules 6.11(b) and 6.11(c) of each
of the Phillips Disclosure Schedule to the Contribution Agreement and the
Chevron Disclosure Schedule to the Contribution Agreement).

 

23



--------------------------------------------------------------------------------

(xi) Any amendment to the Certificate or this Agreement.

(xii) Except as otherwise specifically provided for in Article X, the admission
of an additional Member or other equity holder of the Company.

(xiii) Any redemption of an equity interest in the Company.

(xiv) Any adoption of or change in the Company’s form of business or accounting
principles.

(xv) Any material consolidation or relocation of the Company’s research and
development facilities, or the exercise or waiver of any right affecting the
term of any leasehold for research and development facilities.

(xvi) The commencement of voluntary bankruptcy proceedings for the Company.

(xvii) Any material decision regarding repair, replacement or startup relating
to the K-Resin Accident.

(xviii) The liquidation or dissolution of the Company.

(xix) Any use by the Company of the “Chevron,” “ChevronTexaco” or “Phillips”
name, by itself.

(b) The Board of Directors shall review periodically the appropriateness of the
list of items contained in Section 7.1(a) (including the related threshold
dollar amounts contained therein) which must be brought before the Board of
Directors, and will implement changes if and when appropriate. Any such changes
shall be set forth in a written resolution, and, to the extent that such written
resolution is inconsistent with Section 7.1(a), the written resolution will
control.

7.2 STRATEGIC AND BUSINESS PLANS; REPORTS.

(a) The Board of Directors and the Officers will conduct an interactive
strategic planning process on an annual basis. In connection with this process,
the Officers shall prepare and submit to the Board of Directors and the Board of
Directors shall review, consider and adopt:

(i) a strategic plan for the Company; and

 

24



--------------------------------------------------------------------------------

(ii) a three (3) year business plan, including capital and operating budgets.

Such process shall be conducted in accordance with the strategic planning
processes of the Members, as determined by the Board of Directors.

(b) In the event that the Board of Directors fails to timely approve capital or
operating budgets for any period, the Officers will be authorized to spend such
amounts as are necessary or appropriate to meet the Company’s prior commitments
and obligations and to conduct and maintain the Company’s operations and
properties in a safe and efficient manner in accordance with industry practice.

(c) The Officers shall provide the Board of Directors with monthly reports of
the operating results of the Company compared with the strategic and business
plan, including the capital and operating budgets, and annual and periodic
reports of compliance matters (e.g. financial controls, environmental, human
resources, etc.).

ARTICLE 8

CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS

8.1 CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS.

(a) Effective as of the Closing, the Initial Chevron Member and each of the
Previous Phillips Members agreed (i) to make a Capital Contribution to the
Company as contemplated by Article II of the Contribution Agreement and credit
the Capital Account of the Initial Chevron Member and each Previous Phillips
Member in respect thereof in accordance with Section 8.1(b) of the Amended &
Restated LLC Agreement, (ii) to determine the Percentage Interest of each Class
C Member and each Class P Member in accordance with Section 8.1(a) of the
Amended & Restated LLC Agreement, and (iii) that (A) the aggregate Percentage
Interests of all Class C Members shall equal 50% and the aggregate Percentage
Interests of all Class P Members shall equal 50%, (B) such aggregate Percentage
Interests shall not change unless otherwise agreed by the Members, and (C) such
aggregate Percentage Interests shall not be affected by the Chevron Pipe Line
Contribution.

(b) Effective as of the Closing, Chevron and Phillips agreed to (i) determine
the balance of the Capital Account of the Initial Chevron Member and each
Previous Phillips Member as of the Closing Date in accordance with
Section 8.1(c) of the Amended & Restated LLC Agreement, (ii) determine the
Percentage Interest of the Initial Chevron Member and each Previous Phillips
Member as of the Closing Date in accordance with Section 8.1(c) of the Amended &
Restated LLC Agreement, and (iii) agree to schedules setting forth the Carrying
Values of assets specified in clause (i) of the first sentence of Section 8.1(c)
of the Amended & Restated LLC Agreement.

 

25



--------------------------------------------------------------------------------

(c) The determination of Capital Account balances as described in Section 8.1(b)
hereof was designed to result in the aggregate credit balances in the Capital
Accounts of the Class C Members being equal to the aggregate credit balances in
the Capital Accounts of the Class P Members as of Closing and after giving
effect to the distributions described in Section 9.2(f) which is consistent with
the agreement of the Initial Chevron Member and each of the Previous Phillips
Members that the fair market value of the net assets contributed to the Company
by the Class C Members at Closing and the fair market value of the net assets
contributed to the Company by the Class P Members at Closing were equal after
giving effect to the distributions described in Section 9.2(f), and this result
was not to be affected by the Chevron Pipe Line Contribution.

8.2 ADDITIONAL CAPITAL CONTRIBUTIONS. No Member may make additional Capital
Contributions other than pursuant to its obligations under the Contribution
Agreement or this Agreement without the consent of the Board of Directors. The
Board of Directors shall approve all material terms of any such Capital
Contribution, including its effect on the Members’ relative Capital Accounts and
Percentage Interests. Except as provided below, the Members intend that any
capital requirements of the Company after the date hereof not satisfied by
revenues generated from the operations of the Company will be funded through
additional Capital Contributions by the Members or loans from Members to the
Company, in each case as approved by the Members and the Board of Directors. It
is not anticipated that such future capital requirements of the Company will be
funded through the incurrence of indebtedness for borrowed money; provided that
the foregoing shall not prevent (i) the entry into commercial cash management
facilities, including but not limited to corporate revolving credit facilities,
commercial paper programs and accounts receivable securitization programs,
solely for short term or general working capital purposes or (ii) project
financing. Notwithstanding anything in this Agreement to the contrary, in the
event that any additional Capital Contributions by the Members or loans from
Members to the Company are approved by the Members and the Board of Directors,
no Tax Distributions shall be made with respect to the two (2) Fiscal Quarters
that end immediately after the date that each such additional Capital
Contribution or loan is made (each such period, a “Suspension Period”).

8.3 WITHDRAWAL OR REDUCTION OF CAPITAL CONTRIBUTIONS.

(a) Except as expressly provided in this Agreement, no Member shall have the
right to withdraw from the Company all or any part of its Capital Contribution.

(b) A Member, irrespective of the nature of its Capital Contribution, shall not
have the right to demand and receive a distribution in kind in return for its
Capital Contribution, unless the Members shall have otherwise unanimously
agreed.

8.4 NO RETURN ON OR OF CAPITAL CONTRIBUTIONS. No amounts shall be payable on,
with respect to, or in return of, Capital Contributions or Capital Accounts of
Members except as expressly provided in this Agreement.

8.5 CAPITAL ACCOUNTS. A single Capital Account shall be maintained for each
Member (regardless of the class of interests owned by such Member and regardless
of the time or

 

26



--------------------------------------------------------------------------------

manner in which such interests were acquired) in accordance with the capital
accounting rules of section 704(b) of the Code and the Income Tax Regulations
thereunder (including without limitation section 1.704-1(b)(2)(iv) of the Income
Tax Regulations) and as further described in this Section 8.5.

(a) There shall be established for each Member a Capital Account reflecting the
excess (or deficit) of (a) the sum of (i) the Carrying Value of assets
contributed to the Company by such Member and the amount of cash contributed to
the Company by such Member under Section 8.1 or Section 8.2 or paid pursuant to
a note contributed to the Company by such Member, (ii) such Member’s share of
Net Profits calculated in accordance with Section 9.1 and any items in the
nature of income or gain that are specifically allocated to such Member under
Section 9.1, and (iii) the amount of any Company liabilities assumed by such
Member or which are secured by any property distributed to such Member over
(b) the sum of (i) such Member’s share of Net Losses under Section 9.1 and any
items in the nature of losses or expenses that are specifically allocated to
such Member under Section 9.1, (ii) any distributions to such Member under
Section 9.2 or Section 12.6, and (iii) liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member. In
determining the amount of any liability for purposes of this section, there
shall be taken into account section 752(c) of the Code and any other applicable
provisions of the Code and Income Tax Regulations.

(b) In the event of a transfer of all or any portion of a Member’s interest in
the Company pursuant to Article 10 hereof, the Capital Account of any transferee
shall include the appropriate portion of the Capital Account of the Member from
which the transferee’s interest in the Company was obtained.

(c) When Company property is distributed in kind (whether in connection with
liquidation and dissolution or otherwise), the Capital Accounts of the Members
shall first be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in such property (that has not been reflected
in the Capital Account previously) would be allocated among the Members if there
were a taxable disposition of such property for the fair market value of such
property (taking into account section 7701(g) of the Code) on the date of
distribution.

(d) The appropriate Officers shall make or cause to be made all necessary
adjustments in each Member’s Capital Account as required by the capital
accounting rules of section 704(b) of the Code and the regulations thereunder.

8.6 LOANS BY MEMBERS TO THE COMPANY. No Member shall be obligated to lend money
to the Company. No Member may lend money to the Company without the consent of
the Board of Directors. The Board of Directors shall approve all material terms
of such a loan, including, without limitation, the interest rate and term. Any
loan by a Member to the Company with the required consent of the Board of
Directors shall be separately entered on the books of the Company as a loan to
the Company and not as a Capital Contribution, and shall be evidenced by a
promissory note duly executed by at least one Class C Director and one Class P
Director on behalf of the Company and delivered to the lending Member.

 

27



--------------------------------------------------------------------------------

8.7 TREATMENT OF CERTAIN INDEMNITY PAYMENTS.

(a) If Company makes any payment to a third party that is subject to
indemnification by a Class C Member, a Class P Member or a Previous Phillips
Member (or any Affiliate thereof) pursuant to the Contribution Agreement or
Annex B or C thereto (a “Company Indemnifiable Payment”), the Members intend
such payment to be treated as preserving the value of the contribution made
pursuant to Article II of the Contribution Agreement by the Member liable for
the indemnity payment. Toward that end, each indemnity obligation arising in
respect of a Company Indemnifiable Payment will be treated as having arisen
immediately prior to such contribution of assets by the Indemnifying Party, the
Indemnifying Party will be treated as if it had originally contributed assets
with a Carrying Value increased by the amount of the Company Indemnifiable
Payment, and the Company will be treated as having assumed an additional
liability in the amount of the Company Indemnifiable Payment. As a result, the
amounts credited to the Capital Accounts of the Class C Members in the aggregate
and the Class P Members in the aggregate will remain equal. The Members also
intend that the tax consequences of such Company Indemnifiable Payment and the
indemnification payment itself shall inure to the Indemnifying Party, but,
except as otherwise agreed by the Members, only to the extent that such tax
result can be achieved without causing the Capital Accounts of the Class C
Members in the aggregate and the Capital Accounts of the Class P Members in the
aggregate to fail to be equal.

(b) If a Member or a Previous Phillips Member makes any payment to a third party
that is subject to indemnification by the Company pursuant to the Contribution
Agreement or Annex B or C thereto (a “Member Indemnifiable Payment”), the
Members intend that the tax consequences of such Member Indemnifiable Payment
and the indemnification payment itself shall inure to the Company and be shared
by the Members in accordance with their respective Percentage Interests, but,
except as otherwise agreed by the Members, only to the extent that such tax
results can be achieved without causing the Capital Accounts of the Class C
Members in the aggregate and the Capital Accounts of the Class P Members in the
aggregate to fail to be equal.

8.8 TREATMENT OF CERTAIN DEFERRED CAPITAL CONTRIBUTIONS. As a result of the
K-Resin Accident, the value of certain assets contributed by the Previous
Phillips Members at Closing had declined from that which existed when the
Initial Chevron Member and the Previous Phillips Members were first agreeing on
the economic terms of the arrangement described in this Agreement. The Initial
Chevron Member and the Previous Phillips Members could not agree on the amount
of the decline in value, in part because they were unable to reach an agreement
on the likely time and expense involved in repairing the damage caused by the
K-Resin Accident and the degree and permanence of any loss of customers that the
K-Resin Accident may cause. In order to resolve the issue, it was agreed that
one or more of the Class P Members might have to make capital contributions to
the Company after the Closing under the circumstances and in the amounts
calculated under the provisions of the Contribution Agreement. The Members view
such deferred capital contributions as necessary to preserve the pre K-Resin

 

28



--------------------------------------------------------------------------------

Accident value of the business and assets contributed by the Class P Members.
The Members agree that any deferred contributions are capital contributions and
will not be reported as income by the Company.

8.9 SPECIAL RULE. An Indemnifying Party will indemnify the Indemnified Party on
a Net After-Tax Basis against any income or franchise tax incurred in the event
that any indemnification payment is treated as taxable income to the Indemnified
Party. For purposes of this paragraph, “Net After-Tax Basis” means after any
U.S. federal, state or local income or franchise taxes (computed using the Tax
Rate) incurred as a result of such indemnification (assuming the deductibility
of such state and local income and franchise taxes in calculating federal income
tax), reduced by any tax benefit arising as a result of such indemnification.

8.10 APPLICATION OF THE BASKET, TAX BASKET AMOUNT AND CAP. No provision of this
Agreement or the Contribution Agreement (including the Annexes thereto) shall be
applied or interpreted in a manner that would cause any indemnification payment
to be made that otherwise would not be payable because of application of the
Basket, Tax Basket Amount or the Cap.

ARTICLE 9

ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS; TAX AND

ACCOUNTING MATTERS

9.1 ALLOCATIONS. Net Profit and Net Loss of the Company shall be determined and
allocated with respect to each Fiscal Year, Fiscal Quarter or other period of
the Company as follows:

(a) GENERAL ALLOCATION. Except as otherwise provided in this Article 9, Net
Profit and Net Loss for each Fiscal Year, Fiscal Quarter or other period shall
be allocated to the Members in accordance with their Percentage Interests.

(b) REGULATORY ALLOCATIONS. Notwithstanding the foregoing, the following special
allocations shall be made for each Fiscal Year or other period in the following
order of priority:

(i) If there is a net decrease in Company Minimum Gain during a Company taxable
year, then each Member shall be allocated items of Company income and gain for
such taxable year (and, if necessary, for subsequent years) in an amount equal
to such Member’s share of net decrease in Company Minimum Gain, determined in
accordance with section 1.704-2(g)(2) of the Income Tax Regulations. This
subsection (b)(i) is intended to comply with the minimum gain chargeback
requirement of section 1.704-2(f) of the Income Tax Regulations and shall be
interpreted consistently therewith.

 

29



--------------------------------------------------------------------------------

(ii) If there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Company taxable year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with section
1.704-2(i)(5) of the Income Tax Regulations, shall be specially allocated items
of Company income and gain for such taxable year (and, if necessary, subsequent
years) in the amount equal to such Member’s share of net decrease in Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in a manner consistent with the provisions of section 1.704-2(i)(4)
of the Income Tax Regulations. This subsection (b)(ii) is intended to comply
with the partner nonrecourse debt minimum gain chargeback requirement of section
1.704-2(i)(4) of the Income Tax Regulations and shall be interpreted
consistently therewith.

(iii) If any Member unexpectedly receives (or Members unexpectedly receive) an
adjustment, allocation or distribution of the type contemplated by section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Income Tax Regulations, items of
income and gain shall be allocated to such Member (or if more than one Member
receives such an adjustment, allocation or distribution, items of income and
gain shall be allocated to such Members in proportion to the amounts of their
respective Adjusted Capital Account Deficits) in an amount (or amounts) and
manner sufficient to eliminate the Adjusted Capital Account Deficit of such
Member (or deficits of such Members) as quickly as possible. It is intended that
this subsection (b)(iii) qualify and be construed as a “qualified income offset”
within the meaning of section 1.704-1(b)(2)(ii)(d) of the Income Tax
Regulations.

(iv) If the allocation of Net Loss to a Member as provided in Section 9.1(a)
would create or increase an Adjusted Capital Account Deficit and one or more
other Members would have a positive Capital Account balance, there shall be
allocated to such Member only that amount of Net Loss as will not create or
increase an Adjusted Capital Account Deficit. The Net Loss that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall, subject to the Adjusted Capital Account Deficit limitations of such
sentence, be allocated to those Members having positive Capital Account balances
up to the amount of such positive Capital Account balances in the ratios that
each such Member’s positive Capital Account Balance bears to the sum of such
positive Capital Account balances. To the extent that allocations of Net Losses
have been made pursuant to this subsection (b)(iv), future allocations of Net
Profits, notwithstanding anything to the contrary in this Agreement, shall be
made first to restore such Net Losses.

(v) Member Nonrecourse Deductions for any Fiscal Year or other period shall be
allocated each year to the Member that bears the economic risk of loss (within
the meaning of section 1.752-2 of the Income Tax Regulations) for the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable.

 

30



--------------------------------------------------------------------------------

(vi) Nonrecourse Deductions for any Fiscal Year or other period shall be
allocated to the Members in proportion to their respective Percentage Interests.

(vii) To the extent an adjustment to the adjusted tax basis of any Company
asset, pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4) of the
Income Tax Regulations, to be taken into account in determining Capital Accounts
as the result of a distribution to a Member in complete liquidation of such
Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event section 1.704-1(b)(2)(iv)(m)(2) of
the Income Tax Regulations applies, or to the Member to whom such distribution
was made in the event section 1.704-1(b)(2)(iv)(m)(4) of the Income Tax
Regulations applies

(viii) The allocations set forth in subsections (b)(i) through (b)(vii) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
sections 1.704-1(b), 1.704-2(f) and 1.704-2(i) of the Income Tax Regulations.
Notwithstanding the provisions of Section 9.1(a), the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss and
deduction among the Members so that, to the extent possible, the net amount of
such allocations of other items and the Regulatory Allocations to each Member
shall be equal to the net amount that would have been allocated to each Member
if the Regulatory Allocations had not occurred.

(c) TAX ALLOCATIONS.

(i) Except as provided in subsection (c)(ii), for income tax purposes under the
Code and the Income Tax Regulations, Company taxable income and loss shall be
allocated to each Member in the same manner that Company Net Profit and Net Loss
(and items entering into the determination thereof) are allocated.

(ii) SECTION 704(C). In accordance with section 704(c) of the Code and the
Income Tax Regulations thereunder, income, gain, loss and deduction with respect
to any property contributed to the capital of the Company shall, solely for
income tax purposes, be allocated so as to take account of any variation between
the adjusted basis of such property to the Company for federal income

 

31



--------------------------------------------------------------------------------

tax purposes and the initial Carrying Value of such property. If the Carrying
Value of any Company property is adjusted as described in the definition of
“Carrying Value”, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and the Carrying
Value of such asset in the manner prescribed under Sections 704(b) and 704(c) of
the Code and the Income Tax Regulations thereunder. With respect to assets
contributed or required to be contributed by the Initial Chevron Member,
Phillips 66 and the Previous Phillips Members at the Closing pursuant to the
Contribution Agreement, for purposes of applying section 704(c) of the Code and
this Section 9.1(c)(ii), the Company shall use the traditional method with
curative allocations set forth in section 1.704-3(c) of the Income Tax
Regulations. Any elections or other decisions relating to such allocations shall
be made by the Board of Directors.

(d) DEPRECIATION RECAPTURE. Solely for tax purposes, a Member’s share of the
Company’s depreciation recapture recognized for tax purposes upon the
disposition of Company property shall be computed in the manner provided for in
sections 1.704-3(a)(11), 1.1245-1(e) and 1.1250-1(f) of the Income Tax
Regulations. The provisions of this Section 9.1(d) are intended to affect only
the character of the items of gain allocated by the Company to the Members. This
Section 9.1(d) shall not affect the aggregate amount of gain (including gain
characterized under this Section 9.1(d) as depreciation recapture) otherwise
allocable to a Member pursuant to this Section 9.1.

(e) CHANGE IN PERCENTAGE INTERESTS. Except as otherwise required by law, if the
Percentage Interests of the Members of the Company are changed during any
taxable year, all items to be allocated to the Members for such entire taxable
year shall be prorated on the basis of the portion of such taxable year which
precedes each such change and the portion of such taxable year on and after each
such change according to the number of days in each such portion, and the items
so allocated for each such portion shall be allocated to the Members in the
manner in which such items are allocated as provided in Section 9.1(a) during
each such portion of the taxable year in question.

(f) EXCESS NONRECOURSE LIABILITIES. Nonrecourse liabilities of the Company that
constitute “excess nonrecourse liabilities” within the meaning of section
1.752-3(a)(3) of the Income Tax Regulations, shall be allocated among the
Members in proportion to their respective Percentage Interests.

(g) [INTENTIONALLY OMITTED]

(h) ALLOCATIONS RELATING TO CAPITAL TRANSACTIONS. In connection with the sale or
other disposition of all or substantially all of the assets of the Company
(including upon liquidation of the Company), items of income, gain, loss and
deduction shall, except as otherwise required by subsections (b) through
(f) above, be allocated to the Members

 

32



--------------------------------------------------------------------------------

in the following manner: in such amounts as shall cause (A) the ratio of the
Capital Account of each Member to the aggregate Capital Accounts of all Members
to (B) equal as nearly as possible each Member’s respective Percentage Interest.

(i) STATE AND LOCAL ITEMS. Items of income, gain, loss, deduction, credit and
tax preference for state and local income tax purposes shall be allocated to and
among the Members in a manner consistent with the allocation of such items for
federal income tax purposes in accordance with the foregoing provisions of this
Section 9.1.

9.2 DISTRIBUTIONS.

(a) Subject to Section 8.2 hereof, the Company shall distribute to each Member
as promptly as practicable (and in any event within forty-five (45) days) after
the end of each of the first three (3) Fiscal Quarters of each Fiscal Year of
the Company an amount equal to such Member’s Quarterly Tax Distribution for such
Fiscal Quarter. In addition, subject to Section 8.2 hereof, the Company shall
distribute to each Member as promptly as practicable (and in any event within
forty-five (45) days) after the end of each Fiscal Year an amount equal to the
excess, if any, of such Member’s Proportionate Tax Share for such Fiscal Year
over the aggregate amount of Quarterly Tax Distributions made to such Member
with respect to such Fiscal Year; provided that, if a Suspension Period occurs
during such Fiscal Year, such calculation shall exclude any Adjusted Taxable
Income attributable to Fiscal Quarters within such Suspension Period; provided
further that, if Section 9.2(b) ceases to prevent Tax Distributions pursuant to
this Section 9.2(a) during a Fiscal Year, the calculation of the Tax
Distribution to be made with respect to such Fiscal Year pursuant to the second
sentence of this Section 9.2(a) shall also exclude any Adjusted Taxable Income
attributable to Fiscal Quarters in such Fiscal Year that ended prior to the date
when Section 9.2(b) ceased to prevent such Tax Distributions.

(b) Notwithstanding anything herein to the contrary, in no event shall the
Company make any Tax Distribution pursuant to Section 9.2(a) until the date upon
which each of (i) the $300,000,000 7% Senior Notes due 2014, (ii) the
$400,000,000 8  1/4% Senior Notes due 2019 and (iii) the $300,000,000 4.75%
Senior Notes due 2021, each issued by the Company and Chevron Phillips Chemical
Company LP as joint and several obligors (collectively, the “Bond
Indebtedness”), has been repaid or redeemed in full or such repayment
obligations otherwise have been fully discharged. The Class C Member and each of
the Class P Members agree to cause the Class C Directors and the Class P
Directors, respectively, to instruct management of the Company to use
commercially reasonable efforts to repay or redeem the Bond Indebtedness, as
promptly as commercially practicable after the date hereof, with available cash
of the Company in the manner most beneficial to the Company in management’s
discretion.

(c) Any distributions by the Company to the Members, other than a Tax
Distribution in accordance with Sections 9.2(a) and 9.2(b) hereof, shall be
payable at the discretion of the Board of Directors.

 

33



--------------------------------------------------------------------------------

(d) To the extent the Company is required by law to withhold or to make tax
payments on behalf of or with respect to any Member, the Company may withhold
such amounts and make such tax payments as so required. For purposes of this
Agreement, any such payments or withholdings shall be treated as a distribution
to the Member on behalf of whom the withholding or payment was made.

(e) Notwithstanding anything to the contrary contained in this Section 9.2, the
Company shall not make any distribution to the Members which would render the
Company insolvent or which is otherwise prohibited by applicable law.

(f) Subsequent to the Closing, the Company made distributions to the Initial
Chevron Member and the Previous Phillips Members as provided in Section 9.2(f)
of the Amended & Restated LLC Agreement, and, after such distributions, the
aggregate Capital Accounts of the Class C Members remained equal to the
aggregate Capital Accounts of the Class P Members. The Company will use its best
efforts to avoid taking any action that, or failing to take any action the
failure of which to take, is likely to cause all or part of the distributions
made pursuant to Section 9.2(f) of the Amended & Restated LLC Agreement to be
taxable to one or more of the Members and in connection therewith the Members
shall cooperate with the Company and each other.

(g) In the event that, within two years of the Closing or any contribution of an
asset to the Company, the Members desire for the Company to make a distribution
or payment to any of the Members or pay all or a portion of any liability, and
if such distribution or payment to a Member or such payment of a liability may
give rise to a disguised sale under section 707(a)(2)(B) of the Code or
corresponding provision of state or local law, the Members shall cooperate to
avoid such result without changing the intended economics of the arrangement.

(h) FORMATION AND REIMBURSEMENT FOR CAPITAL EXPENDITURES.

(i) The Initial Chevron Member and the Previous Phillips Members intended that
the contributions of P Chem (as defined in the Contribution Agreement) and C
Chem (as defined in the Contribution Agreement) constitute a nonrecognition
transaction pursuant to Section 721(a) of the Code, and the Initial Chevron
Member and the Previous Phillips Members reported and caused the Company to
report and otherwise treat the transfers of P Chem and C Chem to the Company as
solely a nonrecognition transaction pursuant to Section 721(a) of the Code on
all relevant tax returns and reports. Each Class P Member states that it has
made capital expenditures that are eligible for reimbursement pursuant to
Regulations Section 1.707-4(d) (“Reimbursable Capital Expenditures”) with
respect to P Chem in an amount that is not less than the amount set forth
opposite its name on Schedule 3 attached hereto, and the Class C Member states
that it has made Reimbursable Capital Expenditures with respect to C Chem in an
amount that is not less than the amount set forth opposite its name on Schedule
3 attached hereto.

 

34



--------------------------------------------------------------------------------

(ii) If, absent this Section 9.2(h), any distribution to a Class P Member would
cause any of the P Chem property transferred by a Previous Phillips Member to
the Company pursuant to the Contribution Agreement to be treated as a sale of
such property, or if, absent this Section 9.2(h), any distribution to a Class C
Member would cause any of the C Chem property transferred by that Member to the
Company pursuant to the Contribution Agreement to be treated as a sale of such
property, then, to the extent permitted by Regulations Section 1.707-4(d), the
Company and the Members shall treat such distribution as a reimbursement of
Reimbursable Capital Expenditures made by such Person (up to the amount thereof
as set forth on Schedule 3 less any portion of such amount that has been
reimbursed by any prior distribution treated as a reimbursement of Reimbursable
Capital Expenditures under this Section 9.2(h)).

(iii) Without limiting the generality of the foregoing Section 9.2(h)(ii), if,
absent this Section 9.2(h), any distribution to a Member would cause any of the
property transferred by that Member (or in the case of a Class P Member any
property transferred by a Previous Phillips Member) to the Company pursuant to
the Contribution Agreement to be treated as a sale of such property, then, to
the extent permitted by Regulations Section 1.707-4(d), the Members and the
Company shall treat (i) any excess of any of the distribution to a Class C
Member of the Initial Financing required by Section 9.2(f) of the LLC Agreement
and Section 6.16 of the Contribution Agreement and any distribution in respect
of Actual Contributed Cash and/or Working Capital Difference required by
Section 3.3 of the Contribution Agreement (collectively, the “Special
Distribution”) over the Class C Member’s “allocable share” (within the meaning
of Regulations Section 1.707-5(b)) of the Interim Financing or other borrowing
of the Company, the proceeds of which are allocable (within the meaning of
Regulations Section 1.707-5(b) and Notice 89-35, 1989-1 C.B. 675) to such
Special Distribution, as reimbursements of Reimbursable Capital Expenditures
incurred by such Class C Member (up to the amount thereof as set forth on
Schedule 3 less any portion of such amount that has been reimbursed by any prior
distribution treated as a reimbursement of Reimbursable Capital Expenditures
under this Section 9.2(h)), and (ii) any excess of the Special Distribution to a
Class P Member over the Class P Member’s “allocable share” (within the meaning
of Regulations Section 1.707-5(b)) of the Interim Financing or other borrowing
of the Company, the proceeds of which are allocable (within the meaning of
Regulations Section 1.707-5(b) and Notice 89-35, 1989-1 C.B. 675) to such
Special Distribution, as reimbursements of Reimbursable Capital Expenditures
incurred by such Class P Member (up to the amount thereof as set forth on
Schedule 3 less any portion of such amount that has been reimbursed by any prior
distribution treated as a reimbursement of Reimbursable Capital Expenditures
under this Section 9.2(h)).

 

35



--------------------------------------------------------------------------------

9.3 ACCOUNTING MATTERS. The Company’s tax year shall be the calendar year unless
otherwise required by section 706 of the Code or the Income Tax Regulations
thereunder. The Board of Directors shall cause to be maintained complete books
and records accurately reflecting the accounts, business and transactions of the
Company on a calendar-year basis and using such cash, accrual, or hybrid method
of accounting as in the judgment of the Board of Directors is most appropriate;
provided, however, that books and records with respect to the Company’s Capital
Accounts and allocations under this Agreement of Net Profit and Net Loss (and
items entering into the determination thereof) and income, gain, loss, deduction
or credit (or item thereof) shall be kept on the basis of the Company’s Fiscal
Year and under United States federal income tax accounting principles as applied
to partnerships.

9.4 TAX STATUS AND RETURNS.

(a) Any provision hereof to the contrary notwithstanding, solely for United
States federal income tax purposes, each of the Members hereby recognizes that
the Company is subject to all provisions of Subchapter K of Chapter 1 of
Subtitle A of the Code; provided, however, that the filing of U.S. Partnership
Returns of Income shall not be construed to expand the purposes of the Company
or expand the obligations or liabilities of the Members.

(b) The chief financial officer shall prepare or cause to be prepared all tax
returns and statements, if any, that must be filed on behalf of the Company with
any taxing authority, and shall make timely filing thereof. Within one-hundred
eighty (180) days after the end of each calendar year, the Company shall cause
to be prepared and delivered to each Member a report setting forth in reasonable
detail the information with respect to the Company during such calendar year
reasonably required to enable each Member to prepare its federal, state and
local income tax returns in accordance with applicable law then prevailing.

9.5 754 ELECTION AND OTHER TAX ELECTIONS. In the event of a distribution of
property to a Member, or a transfer of any interest in the Company permitted
under the Act or this Agreement, the Company, upon the written request of the
transferor or transferee, shall file a timely election under section 754 of the
Code and the Income Tax Regulations thereunder to adjust the basis of the
Company’s assets under section 734(b) or 743(b) of the Code and a corresponding
election under the applicable provisions of state and local law, and the person
making such request shall pay all costs incurred by the Company in connection
therewith, including reasonable attorneys’ and accountants’ fees. Other tax
elections and decisions relating to Taxes not specifically governed by any other
express provision of this Agreement shall be made as agreed by the Board of
Directors.

9.6 TAX MATTERS PARTNER.

(a) Phillips 66 Company shall be the Company’s “tax matters partner” for
purposes of subchapter C of chapter 63 of subtitle F of the Code (dealing with
the tax treatment of partnership items); provided, however, that the tax matters
partner shall not take any action without the approval of the Board of Directors
or its designee; and provided, further, that the tax matters partner shall
receive no compensation for its services as tax matters partner but shall be
reimbursed for any out-of-pocket expenses incurred in acting in such capacity.

 

36



--------------------------------------------------------------------------------

(b) The Company shall indemnify the tax matters partner (including the officers
and directors of a corporate tax matters partner) against judgments, fines,
amounts paid in settlement, and expenses (including attorney fees) reasonably
incurred in any civil, criminal, or investigative proceeding in which they are
involved or threatened to be involved by reason of being the tax matters partner
unless the tax matters partner acted in bad faith or with gross negligence. The
indemnification provided hereunder shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any applicable statute,
agreement, vote of Partners, or otherwise.

ARTICLE 10

RESTRICTIONS ON TRANSFER

10.1 TRANSFER OF INTERESTS. No Member may sell, assign, transfer or hypothecate
(“Transfer”) all or any part of its Membership Interest in the Company, or any
interest therein, except in accordance with the terms and conditions set forth
in this Article 10.

10.2 CONDITIONS OF TRANSFER. No Member may Transfer all or any part of such
Member’s Membership Interest, or any interest therein, except in compliance with
Section 10.6, Section 10.7, Section 10.9, Section 10.10, Section 10.11 or
Article 11, such compliance to be jointly determined by the chief executive
officer and the chief financial officer and documented by a certificate
evidencing such Transfer. Moreover, except as set forth in Sections 10.9, 10.10
or 10.11 or Article 11, no Member may Transfer all or any part of such Member’s
Membership Interest, or any interest therein, unless such Transfer will not
(and, upon request of the Board of Directors, the transferring Member provides
an opinion of counsel in form and substance reasonably satisfactory to the Board
of Directors that such Transfer will not): (A) subject the Company to
registration as an investment company or election as a “business development
company” under the Investment Company Act of 1940; (B) require any Member or any
affiliate of a Member to register as an investment adviser under the Investment
Advisers Act of 1940; (C) effect a termination of the Company under section 708
of the Code; (D) cause the Company to be treated as an association taxable as a
corporation for federal income tax purposes; (E) cause the Company or any Member
to be treated as an ERISA fiduciary; or (F) otherwise violate this Agreement;
provided, that no Transfer shall violate any federal, state or local laws,
including any applicable federal or state securities laws or regulations.

10.3 ADMISSION OF SUBSTITUTE MEMBER. In the event of a Transfer pursuant to
Sections 10.6, 10.7, 10.9, 10.10 or 10.11 or Article 11, and the requirements of
Section 10.2 and this Section 10.3 are met, then the transferee of the Member’s
Membership Interest shall be entitled to be admitted to the Company as a
substitute Member, and this Agreement (and all schedules and exhibits hereto)
shall be amended to reflect such admission, provided that the following
conditions are complied with:

 

37



--------------------------------------------------------------------------------

(a) The transferor and transferee shall have executed and acknowledged such
instruments as the Board of Directors may deem necessary or desirable to effect
the substitution;

(b) The transferee acknowledges all of the terms and provisions of this
Agreement as the same may have been amended and agrees in writing to be bound by
the same;

(c) The transferee reimburses the Company for all reasonable expenses connected
with such admission including, but not limited to, legal fees and costs;

(d) The filing with the Company, if required by the Board of Directors, of such
proof of the investment intent and financial status of the transferee as the
Board of Directors may request; and

(e) Compliance with all applicable federal and state securities laws.

10.4 EFFECT OF TRANSFER WITHOUT APPROVAL. Any purported Transfer of all or any
part of a Member’s Membership Interest, or any interest therein, which is not in
compliance with this Article 10 shall be void and, except as provided for in
Section 10.5, below, shall be of no effect.

10.5 LIABILITY FOR BREACH. Notwithstanding anything to the contrary in this
Article 10, any Member purporting to Transfer its Membership Interest, or any
part thereof, in violation of this Article 10 shall be liable to the Company and
the other Members for all liabilities, obligations, damages, losses, costs and
expenses (including reasonable attorneys’ fees and court costs) arising as a
direct or consequential result of such non-complying transfer, attempted
transfer or purported transfer, including specifically, any additional cost or
taxes created by non-compliance with any of the requirements and conditions
provided for in Section 10.2.

10.6 PERMITTED TRANSFERS SUBJECT TO RIGHT OF FIRST REFUSAL.

(a) At any time the Class C Member(s) or the Class P Member(s) (a “Transferring
Class”) may Transfer not less than all of their respective Class Membership
Interest to a Person for cash, subject to the Right of First Refusal provided
for in this Section 10.6 and the last sentence of Section 10.2.

(b) In the event that any Transferring Class has received a bona fide written
cash offer, which such Transferring Class is willing to accept, for the
Transferring Class to sell not less than all of its respective Class Membership
Interest (the “Transferred Interest”) to any Person, the Transferring Class
shall deliver a written notice (the “Transfer Notice”) to all of the Members,
other than the Members in the Transferring Class (the “Non-Transferring Class”),
stating the Transferring Class’s intent to sell the Transferred Interest
pursuant to a bona fide cash

 

38



--------------------------------------------------------------------------------

offer. The Transfer Notice shall (i) specify the purchase price for and other
material terms with respect to the sale of the Transferred Interest,
(ii) identify the proposed purchaser of the Transferred Interest, (iii) specify
the date scheduled for the transfer (which date shall not be earlier than one
hundred twenty (120) days from the date the Transfer Notice is delivered),
(iv) contain a statement that the offer has been accepted pending compliance
with the right of first refusal set forth herein and receipt of required
regulatory and other approvals, and (v) shall have attached thereto a copy of
the written offer containing all of the terms and conditions on which the
Transferred Interest is to be sold.

(c) The Non-Transferring Class shall have the exclusive option to purchase all
(but not less than all) of the Transferred Interest on terms and conditions
substantially the same in all material respects as, and at the same price, set
forth in the written offer delivered pursuant to subsection (b) above. The
Non-Transferring Class shall notify the Company and the Transferring Class of
its intention to exercise or not to exercise the right of first refusal
hereunder within forty-five (45) days of receipt by the Non-Transferring Class
of a Transfer Notice.

(d) In the event that the Non-Transferring Class shall have duly elected to
purchase the Transferred Interest (the “Electing Class”), the Electing Class and
the Transferring Class shall diligently pursue obtaining all regulatory
approvals and use best commercially reasonable efforts to consummate the closing
of the purchase of the Transferred Interest as soon as practicable and in any
event within one year from receipt of the Transfer Notice; provided that, if
such closing does not occur within such one-year period due to the failure to
obtain any required regulatory approvals, the Electing Class’s right to close
such sale may be extended at the option of the Electing Class, until such
regulatory approvals are obtained, but in no event for a period of greater than
one additional year. In the event of a failure of the Non-Transferring Class to
elect to purchase all of the Transferred Interest or a failure of the Electing
Class to consummate such purchase in accordance herewith, the Transferring Class
will be free, at any time within 120 days from the date the Non-Transferring
Class elect not to exercise their purchase rights hereunder or from the date the
time periods specified in this section for such election have expired, subject,
in each case, to extension for up to an additional eight (8) months to the
extent necessary to achieve any required regulatory approvals, to consummate the
sale of the Transferred Interest to the purchaser at a price and upon terms and
conditions no more favorable to the purchaser than those specified in the
Transfer Notice; provided that the purchaser shall assume all of the liabilities
and obligations of the Transferring Class under this Agreement by a binding
written instrument which shall be enforceable by the Company and the
Non-Transferring Class.

(e) A Transferring Class shall not be relieved of any of its obligations arising
under this Agreement prior to such Transfer. The Transferring Class and any
transferee shall execute such documents as the Non-Transferring Class shall
reasonably request to evidence the Transfer and the assumption and continuing
obligations under this Agreement.

(f) At the request of a Member, the Company will provide prospective purchasers
of such Member’s Class Membership Interest with reasonable access to financial,
operating and other information of the Company, subject to customary
confidentiality agreements which shall

 

39



--------------------------------------------------------------------------------

include provisions to protect competitively sensitive information. Each Member
shall cooperate with, and shall not oppose, the closing of any Transfer which is
in Compliance with this Section 10.6.

10.7 PERMITTED TRANSFERS AMONG WHOLLY-OWNED AFFILIATES. Notwithstanding anything
contained herein to the contrary, any Member may Transfer all or any portion of
its Membership Interest to a Wholly-Owned Affiliate of such Member, and such
Transfer shall be deemed automatically approved by the Board of Directors;
provided, however, that such Transfer otherwise meets the conditions and
requirements of Sections 10.2 and 10.3.

10.8 TRANSFERS OF EQUITY INTERESTS IN A MEMBER. A sale, assignment, transfer or
hypothecation of any direct or indirect equity interest in a Member by a Parent
of such Member shall be deemed to be a Transfer by that Member of its Membership
Interest in the Company for purposes of this Article 10 and shall not be
permitted except in accordance with the terms and conditions set forth in this
Article 10. Chevron and Phillips 66 shall comply with this Section 10.8 and
shall take all necessary action to cause their Affiliates to comply with this
Section 10.8. For the purpose of clarification of this Section 10.8, a Change of
Control of the Ultimate Parent of any Member shall not be considered a Transfer
of such Member’s Membership Interest or a Transfer of the equity interest in
such Member pursuant to this and the foregoing sections of this Article 10;
provided, that a Change of Control of Phillips 66 shall be subject to the
provisions of Section 10.10 hereof.

10.9 CREDIT RATINGS BUY-OUT OPTION.

(a) Notwithstanding anything to the contrary in this Agreement, if any of the
Members of one class or the Ultimate Parent of any of the Members of one class
(the Member(s) of such class, the “Downgraded Members”) concurrently have both
an S&P Triggering Credit Rating and a Moody’s Triggering Credit Rating (a
“Credit Rating Event”), the Member(s) of the other class (the “Buy-Out Members”)
may, by delivering written notice (a “Valuation Notice”) to the Downgraded
Members following such Credit Rating Event in accordance with Section 10.9(b)
below, require that the Members determine the Fair Market Value of the
Membership Interests of the Downgraded Members in accordance with
Section 10.9(c) below. The Downgraded Members each agree to give written notice
to the Buy-Out Members within five (5) days of any Credit Rating Event.

(b) Upon the first occurrence of a Credit Rating Event for the Downgraded
Members (an “Initial Credit Rating Event”), the Buy-Out Members shall not be
entitled to deliver a Valuation Notice unless a Downgraded Member or its
Ultimate Parent has had either an S&P Triggering Credit Rating or a Moody’s
Triggering Credit Rating continuously for three hundred sixty-five (365) days
from the beginning of the Initial Credit Rating Event (the “Initial Cure
Period”). If each Downgraded Member and each Downgraded Member’s Ultimate Parent
no longer has an S&P Triggering Credit Rating and no longer has a Moody’s
Triggering Credit Rating after an Initial Credit Rating Event (a “Cure Event”),
and another Credit Rating Event occurs with respect to any such Downgraded
Member or any such Downgraded Member’s Ultimate Parent within twenty-four
(24) months following the date of the most recent Cure Event

 

40



--------------------------------------------------------------------------------

(a “Subsequent Credit Rating Event”), the Buy-Out Members shall not be entitled
to deliver a Valuation Notice hereunder unless a Downgraded Member or its
Ultimate Parent has had either an S&P Triggering Credit Rating or a Moody’s
Triggering Credit Rating continuously for the following number of days following
such Subsequent Credit Rating Event: (i) three hundred sixty-five (365) days
minus the sum of (ii) the number of days between the beginning of an Initial
Credit Rating Event and the Cure Event associated with such Initial Credit
Rating Event and (iii) the number of days between the beginning of each other
Subsequent Credit Rating Event and the Cure Event associated with each such
other Subsequent Credit Rating Event (a “Subsequent Cure Period”); provided,
however, that if at least twenty-four (24) months elapse after a Cure Event and
before the next Credit Rating Event, such Credit Rating Event will be deemed to
be an Initial Credit Rating Event hereunder; provided further, however, that if
no Cure Event occurs during the Initial Cure Period (including the Initial Cure
Period following a Credit Rating Event deemed an Initial Credit Rating Event
hereunder) or during any Subsequent Cure Period, as applicable, with respect to
a Credit Rating Event (such Credit Rating Event, a “Uncured Credit Rating
Event”), the Buy-Out Members may deliver a Valuation Notice at any time within
ninety (90) days following the expiration of any such period. For the avoidance
of doubt, after the occurrence of an Uncured Credit Rating Event for the
Downgraded Members, the Buy-Out Members may deliver a Valuation Notice at any
time within ninety (90) days following the occurrence of a Subsequent Credit
Rating Event with respect to such Downgraded Members (other than (x) during the
time the Fair Market Value is being determined pursuant to Section 10.9(c),
(y) during the Buy-Out Interest Option Period or (z) after the exercise of the
Buy-Out Interest Option, unless such exercise is terminated by the Purchaser (as
defined below) in accordance with Section 10.11(a), in each case of (x), (y) and
(z), due to a previously delivered Valuation Notice by the Buy-Out Members);
provided, however, that if at least twenty-four (24) months elapse after the
Cure Event associated with the Uncured Credit Rating Event and before the next
Credit Rating Event, such Credit Rating Event will be deemed to be an Initial
Credit Rating Event hereunder.

(c) The “Fair Market Value” of the relevant Membership Interests shall be:

(i) the amount agreed between the Class C Member and Phillips 66 after
negotiating in good faith for no more than thirty (30) days after notice having
been served requiring that the Members determine the Fair Market Value of the
relevant Membership Interests in accordance with Sections 10.9(a) and 10.9(b) or
Section 10.10(a) hereof, as the case may be; or

(ii) in the event that the Class C Member and Phillips 66 are unable to agree on
the Fair Market Value of the relevant Membership Interests within such period,
each shall appoint, within ten (10) days following the expiration of the thirty
(30) day period referred to in Section 10.9(c)(i), a nationally recognized
investment bank to act for the appointing party to determine the fair market
value of the relevant Membership Interests as promptly as possible and in any
event within thirty (30) days following the expiration of the above mentioned
ten (10) day period. In the event the Class C Member or Phillips 66 fails to
timely appoint

 

41



--------------------------------------------------------------------------------

such an investment bank, the party that has timely appointed such an investment
bank shall be entitled, at such party’s option, either (A) to have the
investment bank it appointed determine the fair market value of the relevant
Membership Interests, which determination shall be final and binding on the
Members or (B) to petition the Delaware Court of Chancery to have the Chancellor
of such court (or his designee) promptly appoint a second such investment bank.
Each investment bank appointed pursuant to this Section 10.9(c) shall be
instructed to determine the fair market value of the relevant Membership
Interests by determining the value of fifty percent (50%) of the aggregate
Membership Interests of the Class C Member and Class P Members, without a
control premium and with valuation premised on a sale in an arm’s length
transaction where neither the seller nor the buyer is under compulsion to
consummate the sale. If the lower of the two values determined by the two
investment banks is no more than 10% lower than the greater value, then the Fair
Market Value of the relevant Membership Interests shall be the average of the
two values. If the lower value is more than 10% lower than the greater value,
then the Class C Member and Phillips 66 shall direct the two (2) investment
banks to promptly (and not later than ten (10) days following the delivery of
the last of the two (2) valuations prepared by such investment banks) appoint a
third nationally recognized investment bank to determine the fair market value
of the relevant Membership Interests. In the event the two (2) investment banks
fail to timely appoint such a third investment bank, either the Class C Member
or Phillips 66 shall be entitled to petition the Delaware Court of Chancery to
have the Chancellor of such court (or his designee) promptly appoint a third
such investment bank. If the value determined by such third investment bank is
within the range of the first two values, then the fair market value of the
relevant Membership Interests as determined by such third investment bank shall
be the Fair Market Value of the relevant Membership Interests. If the value
determined by such third investment bank is outside the range of the first two
values, then the Fair Market Value of the relevant Membership Interests shall be
the median of the three values. Each of the Class C Member and Phillips 66 shall
pay the costs and fees for the investment bank it appoints and the costs and
fees of the third investment bank, if any, shall be shared equally between the
Class C Member and Phillips 66.

(iii) The above-described determination of Fair Market Value of the relevant
Membership Interests of the Company will be final and binding on the Members.

(d) The Buy-Out Members shall have the option, but not the obligation (the
“Buy-Out Interest Option”), to purchase from the Downgraded Members, and to
require each Downgraded Member to sell to the Buy-Out Members, all (but not less
than all) of each Downgraded Member’s Membership Interest (the “Buy-Out
Interests”) for a purchase price (the “Buy-Out Purchase Price”) equal to the
Fair Market Value of each such Downgraded Member’s Membership Interest (as
finally determined pursuant to Section 10.9(c)). The Buy-Out Interest Option
must be exercised with respect to all of the Downgraded Members. The Buy-Out
Interest

 

42



--------------------------------------------------------------------------------

Option shall be exercisable by the Buy-Out Members, in their sole discretion and
at their sole option, by delivering written notice (which written notice shall
be irrevocable except as provided in Section 10.11(a)) to each of the Downgraded
Members at any time during the period commencing on the date on which the Fair
Market Value of the Membership Interests of the Downgraded Members is finally
determined pursuant to Section 10.9(c) and ending sixty (60) days after such
date (the “Buy-Out Interest Option Period”). Such written notice shall obligate
each Downgraded Member to sell and the Buy-Out Members to purchase the Buy-Out
Interests as herein provided. The failure of the Buy-Out Members to deliver the
written notice during a given Buy-Out Interest Option Period (or the delivery of
a written notice by the Buy-Out Members declining to exercise the Buy-Out
Interest Option) shall result in the termination of the Buy-Out Interest Option
with respect to such Buy-Out Interest Option Period, and any subsequent exercise
of the Buy-Out Interest Option by the Buy-Out Members after such termination
shall require the delivery of a new Valuation Notice to the Downgraded Members
with respect to a different Credit Rating Event in accordance with
Section 10.9(b).

(e) Notwithstanding anything to the contrary herein, no Member shall be entitled
to deliver a Valuation Notice or exercise a Buy-Out Interest Option if (i) a
Credit Rating Event has occurred with respect to (A) such Member, (B) any Member
of the same class as such Member, (C) the Ultimate Parent of such Member or
(D) the Ultimate Parent of any Member of the same class as such Member and
(ii) no Cure Event has occurred with respect to such Credit Rating Event.

(f) The Buy-Out Members shall be entitled, in the Buy-Out Members’ sole
discretion, to assign all or a portion of its rights and obligations to the
Buy-Out Interest Option to any of their Affiliates and to any third party. Such
assignment may be made by the Buy-Out Members at any time prior to the
consummation of the Transfer of the Buy-Out Interests hereunder.

10.10 BUY-OUT OPTION UPON CHANGE OF CONTROL.

(a) If there is a Change of Control of Phillips 66, within ten (10) days of such
Change of Control Phillips 66 shall deliver a written notice (a “Change of
Control Notice”) to the Class C Member. Notwithstanding anything to the contrary
in this Agreement, if there occurs a Change of Control of Phillips 66, the Class
C Member may, by delivering written notice to Phillips 66 at any time after the
occurrence of the Change of Control of Phillips 66 but no later than fifteen
(15) days after receipt of the Change of Control Notice, require that the
Members determine the Fair Market Value of the aggregate Membership Interests of
the Class P Members in accordance with Section 10.9(c) above.

(b) If the Class C Member delivers its written notice in accordance with
Section 10.10(a), the Class C Member shall have the option, but not the
obligation (the “Change of Control Option”), to purchase such aggregate
Membership Interests, and to require the sale of such aggregate Membership
Interests by the Class P Members (the “Change of Control Interests”), for a
purchase price (the “Change of Control Purchase Price”) equal to the Fair Market
Value of the Change of Control Interests (as finally determined pursuant to
Section

 

43



--------------------------------------------------------------------------------

10.9(c)). The Change of Control Option must be exercised with respect to all of
the Class P Members. The Change of Control Option shall be exercisable by the
Class C Member, in its sole discretion and at its sole option, by delivering
written notice (which written notice shall be irrevocable except as provided in
Section 10.11(a)) to each of the Class P Members at any time during the period
commencing on the date on which the Fair Market Value of the Membership
Interests of the Class P Members is finally determined pursuant to
Section 10.9(c) and ending sixty (60) days after such date (the “Change of
Control Option Period”). Such written notice shall obligate each Class P Member
to sell and the Class C Member to purchase the Change of Control Interests as
herein provided. The failure of the Class C Member to deliver the written notice
during a given Change of Control Option Period (or the delivery of a written
notice by the Class C Member declining to exercise the Change of Control Option)
shall result in the termination of the Change of Control Option with respect to
such Change of Control Option Period.

(c) The Class C Member shall be entitled, in the Class C Member’s sole
discretion, to assign all or a portion of its right and obligations to the
Change of Control Option to any of its Affiliates and to any third party. Such
assignment may be made by the Class C Member at any time prior to the
consummation of the Transfer of the Change of Control Interests hereunder.

10.11 CLOSING OF BUY-OUT OPTION EXERCISES.

(a) The closing of the sale and purchase of Membership Interests pursuant to the
Change of Control Option or pursuant to the Buy-Out Interest Option shall take
place at the offices of the Purchaser’s counsel ninety (90) days after, as
applicable, (i) the date of the exercise of the Buy-Out Interest Option or
(ii) the date of the exercise of the Change of Control Option; provided, that
the closing shall in no event occur earlier than five (5) days after receipt of
all approvals required from, and expiration of all waiting periods (including
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) imposed by, any governmental authorities in connection with the
purchase and sale. At closing, (w) each Member selling its Membership Interest
(the “Seller Member”) shall represent and warrant to each Member (or its
assignee(s)) purchasing such Membership Interest (the “Purchaser”) that the
Purchaser is receiving good and marketable legal and beneficial title to such
Seller Member’s Membership Interest, free and clear of any liens (other than
restrictions imposed by the Securities Act of 1933, as amended, applicable state
securities laws, and this Agreement), which representations and warranties shall
be the sole representations and warranties required of such Seller Member,
(x) the Purchaser shall assume, and cause the release of each Seller Member
from, each on-going obligation of such Seller Member under this Agreement and in
respect of the Company and its business, including all obligations under
guarantees issued by such Seller Member, in each case arising after the closing
of the sale and purchase of such Membership Interest, (y) each Seller Member
shall deliver resignations from those Voting Directors the Seller Member has
elected to the Board of Directors, and (z) the Purchaser shall deliver to each
of the Seller Member(s) an amount equal to either the applicable Buy-Out
Purchase Price (in the case of the purchase of the Membership Interest pursuant
to the Buy-Out Interest Option) or the applicable Change of Control Purchase
Price (in the case of the purchase of the Membership Interest pursuant to the
Change of Control Option) in immediately available funds; provided that

 

44



--------------------------------------------------------------------------------

nothing in the foregoing clause (x) shall relieve any Seller Member of any of
its obligations pursuant to the Contribution Agreement. Notwithstanding anything
to the contrary in this Section 10.11, if a governmental authority whose
approval is required to consummate the purchase of the Membership Interest fails
to approve such transaction or imposes a condition on its approval that, in the
sole discretion of the Purchaser, would make the purchase by it of the
Membership Interest pursuant to the Buy-Out Interest Option or pursuant to the
Change of Control Option impractical or not otherwise in the best interests of
the Purchaser, then the Purchaser may terminate the exercise of the applicable
option and the purchase of the Membership Interest by and upon delivery of
written notice to the Seller Member and, upon such termination, no Member shall
have any further obligation under this Section 10.11 with respect thereto and
each such Seller Member shall continue to own its Membership Interest.

(b) The Members shall take all necessary actions required to give effect to the
provisions of Section 10.9, Section 10.10 and Section 10.11, including (i) the
passing of such Member and Board of Directors resolutions of the Company as may
be reasonably necessary to facilitate the relevant transaction, and (ii) the
filing of all necessary notices to and requests for consent of any governmental
authorities, and the Members shall equally share any filing fees required in
connection therewith.

(c) If requested in writing by the Purchaser, the Company and the Members hereby
agree to cooperate with Purchaser to structure, in a manner reasonably requested
by Purchaser (with the Purchaser to bear the incremental cost, if any, of such
request), the Transfer pursuant to the exercise of the Buy-Out Interest Option
or the Change of Control Option so as not to effect a termination of the Company
under section 708 of the Code.

ARTICLE 11

COMPETITION

11.1 GENERAL. The Members expect that the Company shall be the primary vehicle
by which each of the Members (together with their Affiliates) engage in the
Chemicals Business. If a majority in interest of the Members of one class (the
“Non-Competing Class”) concludes in good faith that the Company is no longer the
primary vehicle by which the Members of the other class (together with its
Affiliates) (the “Competing Class”) is engaged in the Chemicals Business, then
the Non-Competing Class shall have the right to send written notice of such good
faith conclusion (“Conflict Notice”) to the Competing Class. Upon receipt of the
Conflict Notice, the Competing Class shall enter into good faith negotiations
with the Non-Competing Class to resolve any or all substantial conflicts of
interest resulting from the ownership of businesses competing with the
businesses of the Company.

 

45



--------------------------------------------------------------------------------

11.2 RESOLUTION OF COMPETITIVE CONFLICTS.

(a) In the event that:

(i) A Non-Competing Class exercises its right to require a Competing Class to
engage in good faith negotiations pursuant to Section 11.1;

(ii) The Non-Competing Class and Competing Class are unable to resolve the
conflicts of interest within 150 days of the delivery of the Conflict Notice;
and

(iii) The value (in the opinion of a nationally recognized investment bank
selected by the Board of Directors) of the Competing Class’s (including its
Affiliates’) interests in businesses competing with the businesses of the
Company exceeds 50% of the enterprise value of the Company; provided that if the
Board of Directors does not select such a nationally recognized investment bank
within 30 days of the end of the 150 day period set forth in (ii) above, such
value shall be determined by nationally recognized investment banks selected by
the process set forth in Section 10.9(c)(ii), mutatis mutandis (including, if
necessary, the appointment of a third investment bank to determine such value,
if necessary, and without regard to the sentence beginning “Each investment
bank…”);

then, in such case, the Non-Competing Class shall have the right, within 30 days
from the later of (x) the expiration of the period in (ii) above or (y) the
determination in (iii) above, to state a single cash price at which it is
prepared to purchase the Class Membership Interest of the Competing Class, which
will constitute a binding offer to purchase (the “Initial Offer”). In the event
of an Initial Offer, the Competing Class shall have 60 days to decide either to
accept the Initial Offer or to make a counter-offer by stating a single cash
price, which is at least 5% higher than the Initial Offer, at which it is
prepared to purchase the Class Membership Interest of the Non-Competing Class (a
“Counter-Offer”). In the event of a Counter-Offer, the Non-Competing Class shall
have 30 days to decide either to accept the Counter-Offer or to make another
offer by stating a single cash price, which is at least 5% higher than the
Counter-Offer, at which it is prepared to purchase the Class Membership Interest
of the Competing Class (a “Subsequent Offer”). In the event of a Subsequent
Offer by the Non-Competing Class, the Competing Class shall have 30 days to
decide either to accept the Subsequent Offer or to make another counter- offer
by stating a single cash price, which is at least 5% higher than the Subsequent
Offer, at which it is prepared to purchase the Class Membership Interest of the
Non-Competing Class. The offering process described in this paragraph shall
continue in this manner until a price is reached at which either the Competing
Class or the Non-Competing Class is willing to sell its Class Membership
Interest to the other class. If such a price is reached, the closing of the sale
and purchase of the Membership Interests pursuant to this Article 11 shall be
conducted in accordance with the terms of Sections 10.11(a), (b) and (c),
mutatis mutandis. Notwithstanding anything to the contrary in the foregoing, a
Member may also sell its Class Membership Interest pursuant to the right of
first refusal provisions set forth in Section 10.6.

 

46



--------------------------------------------------------------------------------

(b) In the event that a Non-Competing Class has concluded in good faith that the
Company is no longer the primary vehicle by which a Competing Class is engaged
in the Chemicals Business in accordance with Section 11.1, and:

(i) a sale pursuant to subsection (a) above is not concluded (whether or not the
condition expressed in subsection (a)(iii) above is satisfied); and

(ii) the Competing Class and Non-Competing Class have not been able to resolve,
pursuant to Section 11.1 above, all substantial conflicts of interest resulting
from the ownership by the Competing Class of a substantial business competing
with the businesses of the Company;

then either the Competing Class or the Non-Competing Class may require the other
class from time to time to enter into good faith negotiations to cause the
Company (and/or the Members) to adopt such reasonable, mutually acceptable
provisions as would mitigate the potential adverse consequences of the conflicts
of interests on the continuing businesses of the Company. Such provisions could
include, for example, restrictions on the dissemination and use of confidential
information, greater delegation of authority to management of the Company, or
modification of distribution requirements or the non-involvement of the
Competing Class in business decisions of the Company potentially affecting such
competing businesses.

ARTICLE 12

TERM AND DISSOLUTION

12.1 TERM. Except as provided in Section 12.2 hereof, the existence of the
Company shall be perpetual.

12.2 DISSOLUTION. The Company shall be dissolved and its affairs wound up upon
the first to occur of the following:

(a) The approval of dissolution by the Board of Directors; or

(b) The bankruptcy or dissolution of either all of the Class C Members or all of
the Class P Members.

12.3 LIQUIDATION.

(a) Upon the occurrence of an event of dissolution as defined in the Act or in
Section 12.2 of this Agreement, the Company shall cease to engage in any further
business, except to the extent necessary to perform existing obligations, and
shall wind up its affairs and liquidate its assets. The Board of Directors, or
if there be no Directors then in office the Members, shall appoint a liquidator
(who may, but need not, be a Member) who shall have sole authority and

 

47



--------------------------------------------------------------------------------

control over the winding up and liquidation of the Company’s business and
affairs and shall diligently pursue the winding up and liquidation of the
Company. As soon as practicable after his appointment, the liquidator shall
cause to be filed a statement of intent to dissolve as required by section
18-203 of the Act.

(b) During the course of liquidation, the Members shall continue to share
profits and losses as provided in Section 9.1 of this Agreement, but there shall
be no cash distributions to the Members until the Distribution Date (as defined
in Section 12.4).

(c) A Member shall not have any obligation to contribute any amount to the
Company in the event of a negative balance in its Capital Account.

12.4 LIABILITIES. Liquidation shall continue until the Company’s affairs are in
such condition that there can be a final accounting, showing that all fixed or
liquidated obligations and liabilities of the Company are satisfied or can be
adequately provided for under this Agreement. The assumption or guarantee in
good faith by one or more financially responsible persons shall be deemed to be
an adequate means of providing for such obligations and liabilities. When the
liquidator has determined that there can be a final accounting, the liquidator
shall establish a date (not to be later than the end of the taxable year of the
liquidation, i.e., the time at which the Company ceases to be a going concern as
provided in section 1.704-1(b)(2)(ii)(g) of the Income Tax Regulations, or, if
later, ninety (90) days after the date of such liquidation) for the distribution
of the proceeds of liquidation of the Company (the “Distribution Date”). The net
proceeds of liquidation of the Company shall be distributed to the Members as
provided in Section 12.6 hereof not later than the Distribution Date.

12.5 SETTLING OF ACCOUNTS. Subject to section 18-804 of the Act, upon the
dissolution and liquidation of the Company, the proceeds of liquidation shall be
applied as follows: (a) first, to pay all expenses of liquidation and winding
up; (b) second, to pay all debts, obligations and liabilities of the Company, in
the order of priority as provided by law, other than debts owing to the Members
or on account of Members’ contributions; (c) third, to pay all debts of the
Company owing to a Member; and (d) to establish reasonable reserves for any
remaining contingent or unforeseen liabilities of the Company not otherwise
provided for, which reserves shall be maintained by the liquidator on behalf of
the Company in a regular interest-bearing trust account for a reasonable period
of time as determined by the liquidator. If any excess funds remain in such
reserves at the end of such reasonable time, then such remaining funds shall be
distributed by the Company to the Members pursuant to Section 12.6 hereof.

12.6 DISTRIBUTION OF PROCEEDS.

(a) Subject to section 18-804 of the Act, upon final liquidation of the Company
but not later than the Distribution Date, the net proceeds of liquidation
remaining following the settling of accounts in accordance with Section 12.5
hereof shall be distributed to the Members in the following manner: to the
Members in proportion to and up to the balance of their respective positive
Capital Accounts.

 

48



--------------------------------------------------------------------------------

(b) The balance of Members’ Capital Accounts immediately prior to distributions
under Section 12.6(a) shall be determined after all adjustments to such Capital
Accounts for the taxable year of the Company during which the liquidation occurs
as are required by this Agreement and Income Tax Regulations section 1.704-1(b),
such adjustments to be made within the time specified in such Income Tax
Regulations.

12.7 CERTIFICATE OF CANCELLATION. Upon dissolution and liquidation of the
Company, the liquidator shall cause to be executed and filed with the Secretary
of State of the State of Delaware, a certificate of cancellation in accordance
with section 18-203 of the Act.

ARTICLE 13

INDEMNIFICATION

13.1 INDEMNIFICATION: PROCEEDING OTHER THAN BY COMPANY. The Company shall
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, except an action by or in the
right of the Company, by reason of the fact that he is or was a Director, Member
or officer of the Company (and may similarly indemnify employees or agents of
the Company), or is or was serving at the request of the Company as a manager,
member, director, officer, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise,
against expenses, including attorneys’ fees, judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with the
action, suit or proceeding if he acted in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, does not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company, and that, with respect to any criminal action or proceeding, he had
reasonable cause to believe that his conduct was unlawful.

13.2 INDEMNIFICATION: PROCEEDING BY COMPANY.

(a) The Company shall indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that he is or was an officer of the Company (and may
similarly indemnify employees or agents of the Company), or is or was serving at
the request of the Company as a manager, member, director, officer, employee or
agent of another limited liability company, corporation, partnership, joint
venture, trust or other enterprise against expenses, including amounts paid in
settlement and attorneys’ fees actually and reasonably incurred by him in
connection with the defense or settlement of the action or suit if he acted in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Company.

 

49



--------------------------------------------------------------------------------

(b) The Company will indemnify any person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action or suit by or
in the right of the Company to procure a judgment in its favor by reason of the
fact that he is or was a Director of the Company, or is or was a Director of the
Company serving at the request of the Company as a manager, member, director,
officer, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise against expenses,
including amounts paid in settlement and attorneys’ fees actually and reasonably
incurred by him in connection with the defense or settlement of the action or
suit if he acted in good faith in accordance with Section 4.8 hereof.

(c) With respect to indemnification pursuant to subsection (a) or (b) above,
such indemnification may not be made for any claim, issue or matter as to which
such a person has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the action or suit was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
the person is fairly and reasonably entitled to indemnity for such expenses as
the court deems proper.

13.3 MANDATORY ADVANCEMENT OF EXPENSES. The expenses of Directors, Members and
officers incurred in defending a civil or criminal action, suit or proceeding
must be paid by the Company as they are incurred and in advance of the final
disposition of the action, suit or proceeding, upon receipt of an undertaking by
or on behalf of the Director, Member or officer to repay the amount if it is
ultimately determined by a court of competent jurisdiction that he is not
entitled to be indemnified by the Company. The provisions of this Section 13.3
do not affect any rights to advancement of expenses to which personnel of the
Company other than Directors, Members or officers may be entitled under any
contract or otherwise.

13.4 EFFECT AND CONTINUATION. The indemnification and advancement of expenses
authorized in or ordered by a court pursuant to Section 13.1 to Section 13.3,
inclusive:

(a) Does not exclude any other rights to which a person seeking indemnification
or advancement of expenses may be entitled under the Certificate or any limited
liability company agreement, vote of Members or disinterested Directors, if any,
or otherwise, for either an action in his official capacity or an action in
another capacity while holding his office, except that indemnification, unless
ordered by a court pursuant to Section 13.2 or for the advancement of expenses
made pursuant to Section 13.3, may not be made to or on behalf of any Member,
Director or officer if a final adjudication establishes that his acts or
omissions involved intentional misconduct, fraud or a knowing violation of the
law and was material to the cause of action.

(b) Continues for a person who has ceased to be a Member, Director, officer,
employee or agent and inures to the benefit of his heirs, executors and
administrators.

 

50



--------------------------------------------------------------------------------

13.5 INSURANCE AND OTHER FINANCIAL ARRANGEMENTS.

(a) The Board of Directors may cause the Company to purchase and maintain
insurance or make other financial arrangements on behalf of any person who is or
was a Member, Director, officer, employee or agent of the Company, or is or was
serving at the request of the Company as a manager, Member, director, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise for any liability asserted
against him and liability and expenses incurred by him in his capacity as a
Director, member, director, officer, employee or agent, or arising out of his
status as such, whether or not the Company has the authority to indemnify him
against such liability and expenses.

(b) The other financial arrangements made by the Company pursuant to
Section 13.5(a) may include:

(i) The creation of a trust fund;

(ii) The establishment of a program of self-insurance;

(iii) The securing of its obligation of indemnification by granting a security
interest or other lien on any assets of the Company; or

(iv) The establishment of a letter of credit, guaranty or surety.

No financial arrangement made pursuant to this Section 13.5(b) may provide
protection for a person adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable for intentional misconduct,
fraud or a knowing violation of law, except with respect to the advancement of
expenses or indemnification ordered by a court.

(c) In the absence of fraud:

(i) The decision of the Company as to the propriety of the terms and conditions
of any insurance or other financial arrangement made pursuant to this
Section 13.5 and the choice of the person to provide the insurance or other
financial arrangement is conclusive; and

(ii) The insurance or other financial arrangement:

(A) Is not void or voidable; and

 

51



--------------------------------------------------------------------------------

(B) Does not subject any Director or Member approving it to personal liability
for his action, even if a Director or Member approving the insurance or other
financial arrangement is a beneficiary of the insurance or other financial
arrangement.

13.6 NOTICE OF INDEMNIFICATION AND ADVANCEMENT. Any indemnification of, or
advancement of expenses to, a Director, Member or officer in accordance with
this Article 13, if arising out of a proceeding by or on behalf of the Company,
shall be reported in writing to the Members with or before the notice of the
next Members’ meeting.

13.7 REPEAL OR MODIFICATION. Any repeal or modification of this Article 13 by
the Members of the Company shall not adversely affect any right of a Director,
Member or officer of the Company existing hereunder at the time of such repeal
or modification.

ARTICLE 14

INSPECTION OF COMPANY RECORDS; ANNUAL AND OTHER REPORTS

14.1 RECORDS TO BE KEPT. The Company shall keep at its registered office:

(a) A current list of the full name and last known business, residence or
mailing address of each Member and Director separately identifying the Members
in alphabetical order and the Directors, if any, in alphabetical order;

(b) A copy of the filed Certificate and all amendments thereto, together with
executed copies of any powers of attorney pursuant to which any document has
been executed;

(c) Copies of this Agreement, and all amendments hereto;

(d) Copies of the Company’s federal income tax returns and reports, if any, for,
at least, the three most recent years; and

(e) Copies of any financial statements of the Company for, at least, the three
most recent years.

14.2 ACCESS TO COMPANY INFORMATION. The accounting books and records, the record
of Members, and minutes of proceedings of the Members of the Company, including,
without limitation such information necessary to conduct periodic audits of
various kinds (e.g. EHS, financial), shall be open to inspection upon the
reasonable request of any Member (or of the Initial Phillips Member, upon the
execution by the Initial Phillips Member of a customary confidentiality
agreement acceptable to the Class C Member, acting reasonably, and solely to the
extent relating to matters existing or arising prior to the Spin-off ) at any
reasonable time during usual business hours, for a purpose reasonably related to
such Person’s interest as a Member.

 

52



--------------------------------------------------------------------------------

Such inspection may be made in person or by agent or attorney, and the right of
inspection includes the right to copy and make extracts. In addition, the
Members (or the Initial Phillips Member, upon the execution by the Initial
Phillips Member of a customary confidentiality agreement acceptable to the Class
C Member, acting reasonably, and solely to the extent relating to matters
existing or arising prior to the Spin-off ) shall have reasonable access to the
Officers of the Company in order to discuss the Company’s business.

14.3 ANNUAL AND QUARTERLY REPORTS.

(a) The Board of Directors shall within 45 days after the end of the first three
Fiscal Quarters and within 90 days after the close of a Fiscal Year, deliver or
mail to the Members, the quarterly and annual, respectively, financial
statements of the Company.

(b) The income statements and balance sheets referred to in this Section 14.3
shall be accompanied by the report thereon, if any, of any independent
accountants engaged by the Company or the certificate of an authorized officer
of the Company that such financial statements were prepared without audit from
the books and records of the Company.

(c) The annual financial statements of the Company shall be audited by
independent accountants, and independent accountants shall participate in the
preparation of quarterly financial statements of the Company, in each case
consistent with the rules of the Securities and Exchange Commission relating to
annual and quarterly financial statements of publicly traded companies.

ARTICLE 15

DEFAULTS AND REMEDIES

15.1 DEFAULTS. If a Member materially defaults in the performance of its
obligations under this Agreement, and such default is not cured within ten
(10) days after notice of such default is given by a Director to the defaulting
Member for a default that can be cured by the payment of money, or within thirty
(30) days after notice of such default is given by a Director to the defaulting
Member for any other default, then the non-defaulting Members shall have the
rights and remedies described in Section 15.2 hereunder in respect of the
default.

15.2 REMEDIES. If a Member fails to perform its obligations under this
Agreement, any other Member shall have, in addition to any rights and remedies
provided hereunder, all such rights and remedies as are provided at law or in
equity.

15.3 NO WAIVER. No consent or waiver, express or implied, by a Member to or of
any breach or default by another Member in the performance by such other Member
of its obligations under this Agreement shall constitute a consent to or waiver
of any similar breach or default by any other Member. Failure by a Member to
complain of any act or omission to act by another Member, or to declare such
other Member in default, irrespective of how long such

 

53



--------------------------------------------------------------------------------

failure continues, shall not constitute a waiver by such Member of its rights
under this Agreement. Neither the failure nor any delay on the part of any
Member to exercise any right or remedy under this Agreement shall preclude any
other or further exercise of the same or of any other right or remedy.

ARTICLE 16

MISCELLANEOUS

16.1 AMENDMENTS.

(a) Subject to any contrary provisions of the Act, this Agreement may be amended
only by the affirmative vote of Members owning all of the Class Membership
Interest of both Class C and Class P. Any such amendment shall be in writing,
duly executed by all the Members.

(b) Subject to any contrary provisions of the Act, the Certificate may only be
amended by the affirmative vote of Members owning one hundred percent (100%) of
all of the Percentage Interests entitled to vote. Any such amendment shall be in
writing, and shall be executed and filed in accordance with section 18-202 of
the Act.

16.2 REPRESENTATION OF SHARES OF COMPANIES OR INTERESTS IN OTHER ENTITIES. The
chief executive officer, any vice president or the secretary or any assistant
secretary of this Company is authorized to vote, represent and exercise on
behalf of this Company all rights incident to any and all shares of any other
company or companies, or any interests in any other entity, standing in the name
of this Company. The authority herein granted to said officers to vote or
represent on behalf of this Company any and all shares held by this Company in
any other company or companies, or any interests in any other entity, may be
exercised either by such officers in person or by any other person authorized so
to do by proxy or power of attorney duly executed by said officers.

16.3 SEAL. The Members or Board of Directors may adopt a seal of the Company in
such form as the Members or the Board of Directors (as the case may be) shall
decide.

16.4 ACTIONS BY CLASS P MEMBERS AND CLASS C MEMBERS. Phillips 66 shall ensure
that each of the Class P Members, and Chevron shall ensure that each of the
Class C Members, takes all actions necessary to be taken by such Member in order
to fulfill the obligations of such Member, or of Phillips 66 or Chevron, as the
case may be, under this Agreement.

16.5 ENTIRE AGREEMENT. This Agreement, including the exhibits and schedules
hereto, together with the Contribution Agreement, the Contribution Assumption
Agreement, the Consent Agreement, and all other agreements, instruments,
certificates and other documents entered into or delivered by the parties in
connection herewith or therewith, constitutes the entire agreement among the
Members with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
No party

 

54



--------------------------------------------------------------------------------

hereto shall be liable or bound to the other in any manner by any warranties,
representations or covenants with respect to the subject matter hereof except as
specifically set forth herein or therein.

16.6 THIRD PARTIES. Nothing in this Agreement, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as provided in
Section 14.2 and that the provisions of Article 13 are for the benefit of the
Persons to be indemnified by the Company.

16.7 GOVERNING LAW; JURISDICTION AND FORUM; WAIVER OF JURY TRIAL.

(a) This Agreement shall be governed by and construed under the substantive laws
of the State of Delaware, without regard to Delaware choice of law provisions.

(b) Each party hereto irrevocably submits to the jurisdiction of any Delaware
state court or any federal court sitting in the State of Delaware in any action
arising out of or relating to this Agreement, and hereby irrevocably agrees that
all claims in respect of such action may be heard and determined in such
Delaware state or federal court. Each party hereto hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto
further agree, to the extent permitted by law, that final and unappealable
judgment against any of them in any action or proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.

(c) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
party hereto hereby irrevocably waives such immunity in respect of its
obligations with respect to this Agreement.

(d) Each party hereto waives, to the fullest extent permitted by applicable
laws, any right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Agreement. Each party hereto
certifies that it has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications set forth above in this
Section 16.7.

16.8 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
including through electronically exchanged signature pages (e.g., emailed PDFs
or facsimile transmission), each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument, and shall become
effective when there exist copies hereof which, when taken together, bear the
authorized signatures of each of the parties hereto. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

55



--------------------------------------------------------------------------------

16.9 TITLES AND SUBTITLES; FORM OF PRONOUNS; CONSTRUCTION AND DEFINITIONS. The
titles of the sections and paragraphs of this Agreement are for convenience only
and are not to be considered in construing this Agreement. All pronouns used in
this Agreement shall be deemed to include masculine, feminine and neuter forms,
the singular number includes the plural and the plural number includes the
singular. Unless otherwise specified, references to Sections or Articles are to
the Sections or Articles in this Agreement. Unless the context otherwise
requires, the term “including” shall mean “including, without limitation”.

16.10 DELAWARE LIMITED LIABILITY COMPANY ACT PREVAILS. Unless the context
otherwise requires, the general provisions, rules of construction and
definitions contained in the Act and the Delaware General Corporation Law shall
govern the construction of this Agreement; provided, however, that in the event
of any inconsistency between such laws, the provisions of the Act shall prevail.

16.11 SEVERABILITY. If one or more provisions of this Agreement are held by a
proper court to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary and
permitted by law, shall be severed herefrom, and the balance of this Agreement
shall be enforceable in accordance with its terms.

16.12 EFFECTIVE DATES OF AMENDMENTS. The amendments made by Amendment No. 1 to
the Amended & Restated LLC Agreement which is restated in Section 9.2(h) hereof
remain effective as of July 1, 2000. All other amendments made by this Agreement
are effective as of the date first set forth above.

[Signatures Follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby execute this Third Amended and
Restated Limited Liability Company Agreement as of the date first set forth
above.

 

CHEVRON CORPORATION By  

/s/ Karl H. Endries

Name         Karl H. Endries Title         Assistant Secretary CHEVRON U.S.A.
INC. By  

/s/ Frank G. Soler

Name         Frank G. Soler Title         Assistant Secretary PHILLIPS 66 By  

/s/ Frances M. Vallejo

Name         Frances M. Vallejo Title         Vice President and Treasurer
PHILLIPS 66 COMPANY By  

/s/ Frances M. Vallejo

Name         Frances M. Vallejo Title         Vice President and Treasurer
WESTTEX 66 PIPELINE COMPANY By  

/s/ Frances M. Vallejo

Name         Frances M. Vallejo Title         Vice President and Treasurer

 

57



--------------------------------------------------------------------------------

PHILLIPS CHEMICAL HOLDINGS COMPANY By  

/s/ Frances M. Vallejo

Name         Frances M. Vallejo Title         Vice President and Treasurer

 

58